     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 1 of 169
                                                                           1




 1                          UNITED STATES DISTRICT COURT
 2                           DISTRICT OF MASSACHUSETTS
 3     _______________________________
 4     UNITED STATES OF AMERICA,
 5                           Plaintiff,              Criminal Action
                                                     No. 16-CR-10343-ADB
 6     v.
                                                     February 12, 2019
 7     MICHAEL J. GURRY, RICHARD M.                  Pages 1 to 169
       SIMON, SUNRISE LEE, JOSEPH A.
 8     ROWAN, and JOHN KAPOOR,
 9                        Defendants.
       _______________________________
10

11

12
                       TRANSCRIPT OF JURY TRIAL -- DAY 17
13                  BEFORE THE HONORABLE ALLISON D. BURROUGHS
                          UNITED STATES DISTRICT COURT
14                       JOHN J. MOAKLEY U.S. COURTHOUSE
                                ONE COURTHOUSE WAY
15                               BOSTON, MA 02210
16

17

18

19

20

21

22
                               JOAN M. DALY, RMR, CRR
23                            Official Court Reporter
                          John J. Moakley U.S. Courthouse
24                         One Courthouse Way, Room 5507
                                  Boston, MA 02210
25                            joanmdaly62@gmail.com
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 2 of 169
                                                                        2




 1     APPEARANCES:
 2
       FOR THE GOVERNMENT:
 3
                 FRED WYSHAK
 4               K. NATHANIEL YEAGER
                 DAVID G. LAZARUS
 5               Assistant U.S. Attorneys
                 United States Attorney's Office
 6               John Joseph Moakley Federal Courthouse
                 1 Courthouse Way
 7               Suite 9200
                 Boston, Massachusetts 02210
 8               617.748.3100
                 fred.wyshak@usdoj.gov
 9               nathaniel.yeager@usdoj.gov
                 david.lazarus2@usdoj.gov
10

11     FOR THE DEFENDANT MICHAEL J. GURRY:
12               TRACY A. MINER
                 MEGAN A. SIDDALL
13               Demeo LLP
                 200 State Street
14               Boston, Massachusetts 02109
                 617.263.2600
15               tminer@demeollp.com
                 msiddall@demeollp.com
16

17     FOR THE DEFENDANT RICHARD M. SIMON:
18               STEVEN A. TYRRELL
                 PATRICK J. O'TOOLE, JR.
19               Weil, Gotshal & Manges LLP
                 100 Federal Street
20               Boston, Massachusetts 02110
                 617.772.8365
21               steven.tyrrell@weil.com
                 patrick.otoole@weil.com
22

23

24

25
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 3 of 169
                                                                        3




 1     APPEARANCES (continued):
 2
       FOR THE DEFENDANT SUNRISE LEE:
 3
                 PETER C. HORSTMANN
 4               Law Offices of Peter Charles Horstmann
                 450 Lexington Street
 5               Suite 101
                 Newton, Massachusetts 02466
 6               617.723.1980
                 pete@horstmannlaw.com
 7

 8     FOR THE DEFENDANT JOSEPH A. ROWAN:
 9               MICHAEL KENDALL
                 ALEXANDRA I. GLIGA
10               White & Case, LLP
                 75 State Street
11               Boston, Massachusetts 02109
                 617.939.9310
12               michael.kendall@whitecase.com
                 alexandra.gliga@whitecase.com
13

14     FOR THE DEFENDANT JOHN KAPOOR:
15               BETH WILKINSON
                 KOSTA S. STOJILKOVIC
16               Wilkinson Walsh Eskovitz
                 2001 M Street NW
17               Washington, D.C. 20036
                 202.847.4000
18               bwilkinson@wilkinsonwalsh.com
                 kstojilkovic@wilkinsonwalsh.com
19
                 AARON M. KATZ
20               BRIEN T. O'CONNOR
                 Ropes & Gray
21               Prudential Tower
                 800 Boylston Street
22               Boston, Massachusetts 02199
                 617.951.7385
23               aaron.katz@ropesgray.com
                 boconnor@ropesgray.com
24

25
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 4 of 169
                                                                        4




 1                              P R O C E E D I N G S
 2                 (The following proceedings were held in open court
 3     before the Honorable Allison D. Burroughs, United States
 4     District Judge, United States District Court, District of
 5     Massachusetts, at the John J. Moakley United States
 6     Courthouse, One Courthouse Way, Boston, Massachusetts, on
 7     February 12, 2019.)
 8                 THE COURT: She handed me 6021.
 9                 MR. STOJILKOVIC: Yes, Your Honor. This is at my
10     request. This is reraising an issue that we discussed at
11     sidebar yesterday with respect to Ms. Alfonso. It is her
12     plea colloquy. I renew the motion at this time on behalf of
13     all the defendants to present this to the jury and to cross
14     the witness on it, and I want to state some additional
15     reasons why.
16                 THE COURT: Okay.
17                 MR. STOJILKOVIC: It is not merely an issue of
18     Ms. Alfonso being there and her attorney being there. It is
19     an issue of a statement of a party opponent, the Department
20     of Justice, which took a contrary actual position at
21     Ms. Alfonso's plea hearing as to her conduct and the position
22     that was presented on direct by the same Department of
23     Justice yesterday.
24                 And as such, it is plainly admissible and
25     defendants have a right and an obligation to present to the
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 5 of 169
                                                                        5




 1     jury that the government has reinterpreted or changed its
 2     view of the facts.
 3                 It is also exculpatory, and it is also impeachment
 4     material because it suggests that at least as of 2015 the
 5     government took a different approach, not just in terms of
 6     the plea and the elements, but in terms of the factual
 7     assertions in Ms. Alfonso's case than what they're proffering
 8     now.
 9                 And my basis for that argument is page 36 of the
10     transcript where the presiding judge asks whether the
11     treatment, prescribed Subsys, was not medically necessary.
12     And the prosecutor on behalf of the Department of Justice
13     says, Judge, I'm glad you asked, that's not what we're
14     claiming, and then continues to clarify. I think, Judge, the
15     way you would characterize it is that Ms. Alfonso is being
16     paid to prescribe Subsys effectively on what they call
17     off-label here for people who she thinks she's entitled to
18     prescribe it to, although Medicare won't pay for it.
19                 Your Honor, I submit that is factually inconsistent
20     with the testimony the government presented through this
21     witness yesterday where she repeatedly said that she made
22     prescriptions outside the ordinary course of medicine and not
23     for a legitimate reason.
24                 And I think it is a quintessential part of
25     cross-examination and the search for truth and the ability to
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 6 of 169
                                                                        6




 1     show inconsistencies in our opponent's position that I be
 2     allowed to present that. Mr. Lazarus was familiar with the
 3     transcript. He's the first one who raised it. He was
 4     certainly aware of it before he put the witness on. If the
 5     government has chosen to go in a different direction with the
 6     witness, we should have a right to confront on that.
 7                 THE COURT: Isn't what they're talking about what
 8     they are prosecuting her for? Which is not to say they
 9     couldn't have prosecuted her for other things as well.
10                 MR. STOJILKOVIC: No, Your Honor. I believe it
11     extends further than that. Obviously the elements of the
12     Anti-Kickback Statute are different than the elements of the
13     offenses charged here. We had a lot of briefing on that.
14     But it is one thing for the government to say in its
15     discretion we choose to prosecute this individual with this
16     charge and not some other higher charge.
17                 But the government went further. They are saying
18     they are not claiming that Subsys is medically necessary, and
19     then they affirmatively characterize that Ms. Alfonso is
20     being paid to prescribe Subsys, effectively on what they call
21     off-label here, for people who she thinks she's entitled to
22     prescribe it to.
23                 The testimony offered yesterday was the opposite.
24     She broke her duty. She should not have prescribed these.
25     These were bad-faith prescriptions. I think that is far more
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 7 of 169
                                                                        7




 1     than just the recitation of the elements.
 2                 MR. LAZARUS: Your Honor, if the Court would go up
 3     to page 35, to the last line on the page previously, please.
 4                 The judge at the Rule 11 asked:
 5                 "THE COURT: Okay, I'm glad you mentioned that. I
 6     take it it's correct that part of the government's proof at
 7     trial would be that" -- "proof at trial would be that, first
 8     of all, the treatment prescribed, the Subsys, was not
 9     medically necessary."
10                 And then they go into the discussion, Your Honor.
11     They're talking at the Rule 11, as the Court's well aware, of
12     what they would have to prove to a jury at trial to raise the
13     stakes of medical necessity in the context of what they would
14     have to prove at trial on a kickback case would be
15     heightening their burden.
16                 The Court's well aware this is not the relevant
17     conduct at sentencing. This is a different district in 2015
18     taking a plea on a kickback case. And as the Court pointed
19     out yesterday on page 36 at line 17, the Court there
20     clarified and said:
21                 "So even whether or not there's overutilization
22     here, the case is simply that she received remuneration in
23     exchange for prescribing Subsys to patients whose treatment
24     was paid for by the federal government."
25                 And that's the elements of the Title 42 charge,
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 8 of 169
                                                                        8




 1     Your Honor.
 2                 And then Mr. Morabito for the government says
 3     that's correct.
 4                 The Court then says, do you want to add anything?
 5                 Ms. Alfonso's counsel says that's essentially what
 6     our understanding is.
 7                 So they're cherry-picking pieces of this Rule 11
 8     transcript and taking it out of context. They were talking
 9     about what they would prove at trial. As the Court is well
10     aware, it's a sufficient factual basis for the Court to find
11     that there's a basis for the Court to take the plea.
12                 And so that's what they were doing there, Your
13     Honor, and that's what the record says.
14                 I would also just note that Ms. Levine, who took a
15     plea in Connecticut, at her change-of-plea hearing, they
16     asked about the restitution in that case, and they said that
17     her claims would be unnecessary to Medicare.
18                 And so the idea that we're going to pick pieces out
19     of transcripts in Connecticut and hold that against the
20     district here, we're all one government, but it's not the
21     same team that's prosecuting this case. We weren't there.
22     That was years ago before this indictment that we're here on
23     now in front of this jury took place. So it's not an
24     inconsistent position, and the transcript just doesn't stand
25     for what they say it stands for, Your Honor.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 9 of 169
                                                                        9




 1                 MR. STOJILKOVIC: Your Honor, if I may respond.
 2     People smarter than I, the cross-examination is one of the
 3     greatest vehicles for the search of truth. But in order to
 4     get to that search, we need to present information.
 5                 With respect to Mr. Lazarus, the fact that it was a
 6     different part of the government, it's still the same
 7     Department of Justice.
 8                 This goes beyond -- these are factual descriptions.
 9     There's one or two explanations. The government thought at
10     the time that Ms. Alfonso made medically illegitimate
11     prescriptions but chose not to inform the Court, or the
12     government did not think that to be the case. Either of
13     those are vital lines of cross-examination. Either they're
14     currying favor or they've changed their view of the case.
15                 And, Your Honor, especially in light of the fact
16     that this witness after not mentioning it for 36 meetings was
17     allowed, based on a last-minute proffer, to estimate that
18     vast quantities of her prescriptions were medically
19     illegitimate, I think it is easily, easily within the bounds
20     of cross that I am allowed to confront her that that's not a
21     position the government took.
22                 THE COURT: Well, first of all, I'm not really sure
23     you need this. You certainly made the point that you want to
24     make by using this. You can cross-examine her on the fact
25     that she didn't plead to the fact that she was doing
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 10 of 169
                                                                         10




 1      medically unnecessary things, that the judge wasn't told she
 2      was doing medically unnecessary things, but I don't think
 3      that you can use it sort of beyond that.
 4                 If you want to get at this that this was a promised
 5      reward and inducement that she was charged with less than she
 6      could have been charged with, I think that's fair game. But
 7      to hold this against -- I don't think it's an admission by
 8      her. I don't think it's the admission of a party opponent.
 9      It's just the woof and warp of a plea agreement. So there
10      are things here you can use, but I'm not sure you can go
11      quite as far as you want to go.
12                 MR. STOJILKOVIC: I will try, Your Honor.
13                 MR. LAZARUS: Your Honor, I did have one issue I
14      wanted to raise on a different exhibit before the jury comes
15      in.
16                 First of all, with respect to the Court's ruling
17      just now, it would seem to me that we went over that
18      yesterday. I would ask that we not retread -- I don't mind
19      if there's questions on it; I just don't want to retread the
20      whole thing, is all, Your Honor.
21                 I have a separate issue.
22                 THE COURT: If you want me to start sustaining
23      objections on things that are repetitive, this trial is going
24      to go considerably shorter than you're planning on because
25      there is a lot of repetition by both parties.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 11 of 169
                                                                         11




 1                 MR. LAZARUS: I understand.
 2                 THE COURT: I think it's fine if you want to make
 3      your points, and what you want to emphasize you want to
 4      emphasize. But what's good for the goose is good for the
 5      gander, and if I start sustaining your objections on that I'm
 6      going to hold you to the same standard and I don't think
 7      anybody's going to really like it.
 8                 MR. LAZARUS: I understand, Your Honor. Thank you.
 9                 So counsel was kind enough to provide me with
10      exhibits he intends to use this morning. One of them is
11      a-one page document containing what looks like text messages.
12                 My only objection to it -- I don't have an issue
13      with the content. I don't have an issue with the text
14      messages. I've offered that if the exhibit is corrected to
15      stipulate to introducing it without a witness later.
16                 But the "To" column on this exhibit is blank. I
17      just don't think it's fair to use it to impeach or refresh
18      this witness without all the information on. And so I don't
19      have any issue with the information.
20                 I think counsel is right that it is what he says it
21      is. I don't think he's trying to pull one over on anybody.
22      I just don't think it's fair to put it in front of the
23      witness with this "To" column missing and ask her questions
24      about it. So that's my objection.
25                 THE COURT: Are they all to her?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 12 of 169
                                                                         12




 1                 MR. LAZARUS: Some of them are from her and some of
 2      them are from her significant other. I think they're back
 3      and forth, but I don't know that. She may look at it and
 4      remember and say yes. But other than that, to try to get her
 5      to refresh her memory that this is that, it's just not fair
 6      to the witness. I don't object to the content or the
 7      information.
 8                 MR. STOJILKOVIC: Your Honor, I think this is
 9      something we can clean up. I'm frankly not even sure I'm
10      going to use it. If I do, we can find a way to clean it up.
11                 THE COURT: You can handwrite it in if you want and
12      we can show it to the jury later. However you want to do it
13      is fine. I don't want to hold up his presentation.
14                 MR. LAZARUS: That's fine. I don't want to keep
15      the information out. I don't care. I just want it to be
16      accurate for the witness.
17                 MR. TYRRELL: Your Honor, one quick question. Was
18      the fisheries fellow sent home?
19                 THE COURT: Yes. I'm afraid he's up there waiting
20      for 18. He normally knocks on the door when they're all
21      here. I'm afraid he's waiting for 18 because he has 17.
22                 THE CLERK: All rise for the jury.
23                 (The jury enters the courtroom.)
24                 THE CLERK: Court is in session. Please be seated.
25                 THE COURT: Good morning, everybody. The day
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 13 of 169
                                                                         13




 1      before the storm. You'll notice that one of your members is
 2      missing today, back there, Number 11. You are not to
 3      speculate about it or wonder about it. He's legitimately
 4      excused. Nor are you to think of it as an avenue for escape
 5      for the duration. He is no longer with us. He's fine. He's
 6      healthy, but something came up that was unavoidable. All
 7      right?
 8                 When you're ready. Excuse me.
 9                 You're still under oath.
10                 THE WITNESS: Yes, ma'am.
11                      (HEATHER ALFONSO, previously sworn.)
12                           CROSS EXAMINATION (resumed)
13      BY MR. STOJILKOVIC:
14      Q.   Ms. Alfonso, good morning.
15      A.   Good morning.
16      Q.   When you pled guilty in 2015, you did not plead guilty to
17      making medically illegitimate prescriptions, correct?
18      A.   Correct.
19      Q.   And when you appeared before the Court to enter that
20      guilty plea, the government did not claim at that time that
21      you were making medically illegitimate prescriptions?
22      A.   I don't believe so.
23      Q.   And if I represent to you that based on my review of what
24      you had told federal agents back in 2015, when you said your
25      memory was better, and I represent to you that you had not
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 14 of 169
                                                                         14




 1      told them at any point at that time that you made medically
 2      illegitimate prescriptions, you would have no reason to
 3      dispute that?
 4                  MR. LAZARUS: Objection, Your Honor. Form.
 5                  THE COURT: Overruled.
 6      A.   I don't think so.
 7      BY MR. STOJILKOVIC:
 8      Q.   I want to clear up one thing that you told us yesterday,
 9      which is that you told us you started at Comprehensive Pain
10      in the spring of 2012. Do you remember that testimony from
11      yesterday?
12      A.   Correct.
13      Q.   But you also told us that your memory from the events
14      from that time is not that great?
15      A.   Correct.
16      Q.   And your memory would have been better when you went into
17      the grand jury in 2015 because the events would have been
18      more fresh?
19      A.   That's true.
20      Q.   Okay. Do you have your grand jury transcript there from
21      yesterday?
22      A.   Yes.
23      Q.   Can you please turn to page 9. Directing your
24      attention -- I'm going to just read to you a question and
25      answer series, starting with the very last line, last line of
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 15 of 169
                                                                         15




 1      page 9. Were you asked and did you answer as follows in the
 2      grand jury:
 3                  "Okay. And after you left St. Mary's, where did
 4      you go?
 5                  "ANSWER: To Comprehensive Pain & Headache
 6      Treatment Center?
 7                  "QUESTION: And is that in approximately May or
 8      June of 2011?
 9                  "ANSWER: Yes. I started at the end of May
10      part-time because I was still with St. Mary's, and then in
11      June I started full-time."
12                  Do you see that?
13      A.   I do see that.
14      Q.   So your testimony under oath in 2015 was that you had
15      started at Comprehensive Pain in 2011, correct?
16      A.   It appears that way, but I think that is an error on my
17      part.
18      Q.   You got a license to prescribe controlled substances
19      around the time that you went to work at Comprehensive Pain,
20      right?
21      A.   Yes.
22      Q.   Because that was part of your duties at Comprehensive
23      Pain, to prescribe medications including narcotics, correct?
24      A.   Correct.
25                  MR. STOJILKOVIC: Can we put up for the witness and
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 16 of 169
                                                                         16




 1      counsel what's been marked for identification as
 2      Exhibit 6020. If we can blow that up.
 3      BY MR. STOJILKOVIC:
 4      Q.   Ms. Alfonso, I'm showing just for you now and for counsel
 5      a document from the State of Connecticut. Is that your name
 6      indicated there?
 7      A.   Yes.
 8      Q.   I don't want to read it out loud, but was that the
 9      address associated with your license at the time?
10      A.   Yes.
11      Q.   Okay. And this is a license for controlled substance
12      registration practitioner, right?
13      A.   Correct.
14      Q.   And it was issued on May 16, 2011, right?
15      A.   Yes.
16      Q.   Does that refresh your recollection that you began at
17      Comprehensive Pain in May of 2011 rather than 2012?
18      A.   I think I started in 2012.
19      Q.   You think you got a license to prescribe controlled
20      substances a full year before you started at Comprehensive
21      Pain?
22      A.   Yeah, I don't recall. Because I didn't start working as
23      an APRN right away.
24      Q.   You never prescribed controlled substances before going
25      to Comprehensive Pain, correct?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 17 of 169
                                                                         17




 1      A.   No.
 2                  MR. STOJILKOVIC: I would move the admission of
 3      6020.
 4                  MR. LAZARUS: No objection.
 5                  THE COURT: Admitted.
 6                  (Defendant Exhibit No. 6020 admitted.)
 7                  MR. STOJILKOVIC: If we can publish it to the jury.
 8      BY MR. STOJILKOVIC:
 9      Q.   What we're talking about here, Ms. Alfonso, is the date
10      that you were issued the license that allowed you to
11      prescribe controlled substances such as Subsys, right?
12      A.   Correct.
13      Q.   The date that you were issued that license was in May of
14      2011, correct?
15      A.   Correct.
16                  MR. STOJILKOVIC: We can put that down. Thank you,
17      Randall.
18      Q.   And before you joined the Insys speaker program, you had
19      been a speaker for Fentora, right?
20      A.   Correct.
21      Q.   Fentora is a competing product to Subsys?
22      A.   Yes.
23      Q.   They're both TIRFs, right?
24      A.   Correct.
25      Q.   Both fast-acting, rapid-onset fentanyl.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 18 of 169
                                                                         18




 1      A.   Correct.
 2      Q.   Different delivery mechanism, same active ingredient?
 3      A.   Right.
 4      Q.   You spoke for Fentora a fair amount of times, correct?
 5      A.   I believe so.
 6      Q.   Some of those times you spoke to larger audiences, right?
 7      A.   Correct.
 8      Q.   Nurse practitioner associates and oncology nurses at
 9      times were in the audience, correct?
10      A.   Yes.
11      Q.   And there were also dinners for the Fentora speaker
12      program where you spoke, correct?
13      A.   Yes.
14      Q.   And in those presentations you used a slide deck, right?
15      A.   I did.
16      Q.   So those were not sham events that you did for Fentora?
17      A.   No.
18      Q.   And you were perfectly capable of delivering real speaker
19      events?
20      A.   Yes.
21      Q.   So if Jessica Crane last week told this jury that you
22      were not even capable of doing a 45- to 60-minute
23      professional presentation, she would be wrong about that?
24                  MR. LAZARUS: Objection.
25                  THE COURT: Sustained.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 19 of 169
                                                                         19




 1      BY MR. STOJILKOVIC:
 2      Q.   Ms. Alfonso, you were capable at the time of doing a 45-
 3      to 60-minute professional presentation, correct?
 4      A.   Correct.
 5      Q.   And when you joined the Insys speaker program, you told
 6      us you were trained on how to speak, right?
 7      A.   Yes.
 8      Q.   Trained on the content, right?
 9      A.   Yes.
10      Q.   And that's not unusual, is it?
11      A.   No.
12      Q.   You were also trained for your speaking participation
13      with Fentora, right?
14      A.   Correct.
15      Q.   And if we can take a look at what's already in evidence
16      Exhibit 1836. You were shown this on direct, and I just
17      wanted to follow up. This is an email that you received from
18      Matt Napoletano in October of 2012.
19                  Do you remember looking at this yesterday?
20      A.   Yes.
21      Q.   And this is an email where Mr. Napoletano thanked you for
22      your interest in participating in the Insys speaker bureau
23      program, right?
24      A.   Yes.
25      Q.   And gave you information about a training session by
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 20 of 169
                                                                         20




 1      Larry Dillaha, M.D., right?
 2      A.   Correct.
 3      Q.   And he also attached a slide deck for that training,
 4      correct?
 5      A.   Yes.
 6                  MR. STOJILKOVIC: And if we look at 1836-02, also
 7      in evidence, if we could display it, please.
 8      Q.   This is the slide deck, correct?
 9      A.   It appears to be, yes.
10      Q.   I'm not going to take you all the way through it, but if
11      we can just flip to the next page. What it generally does,
12      it has the slide material such as this slide. This is
13      something that would be presented by a speaker at an event,
14      correct?
15      A.   Correct.
16      Q.   And then if we go to the next page, it also has kind of
17      notations. This is the training part. This is part of the
18      education, the training that they're trying to give folks
19      like you so you have some talking points to go along with the
20      visual?
21      A.   Correct.
22      Q.   And if we go through this, it does that for every page.
23      Is that fair?
24      A.   Yes.
25                  MR. STOJILKOVIC: Okay. We can put that down.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 21 of 169
                                                                         21




 1      Thank you. And if we can look at 1837 also in evidence. Can
 2      you scroll down. I apologize. I have the wrong number. If
 3      we can look at 571, which I believe is in evidence.
 4      Q.   I think you looked at this yesterday, too, Ms. Alfonso.
 5      It may have been under a different number. This is just a
 6      follow-on from this earlier email. Do you see that?
 7      A.   I do, yes.
 8      Q.   So you were indicating to Matt that you couldn't be near
 9      a computer, but you have the deck and you were going to call
10      in, right?
11      A.   Yes.
12      Q.   And he said that he was glad you can participate, right?
13      A.   Correct.
14      Q.   And you didn't tell Mr. Napoletano at this point in
15      October of 2012 that you intended to do sham speaker events,
16      did you?
17      A.   No, of course not.
18                  MR. STOJILKOVIC: If we can now just have for the
19      witness and counsel what's been marked for identification as
20      Exhibit 6027.
21      Q.   Do you recognize this as an email from Matt Napoletano to
22      you at one of your email addresses?
23      A.   Yes, I do.
24      Q.   And this is in November of 2012, correct?
25      A.   Correct.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 22 of 169
                                                                         22




 1      Q.   And the subject is "Subsys update," correct?
 2      A.   Yes.
 3                   MR. STOJILKOVIC: Your Honor, I move for the
 4      admission of 6027.
 5                   MR. LAZARUS: No objection.
 6                   THE COURT: Admitted.
 7                   (Defendant Exhibit No. 6027 admitted.)
 8                   MR. STOJILKOVIC: If we could publish it, please.
 9      BY MR. STOJILKOVIC:
10      Q.   So here Mr. Napoletano writes you again, and he says in
11      the first paragraph, second sentence, "We are proud to report
12      that with your input and guidance we were able to capture
13      25 percent of the branded rapid-onset opioid (ROO) or
14      transmucosal immediate-release fentanyl TIRF market as of the
15      week ending October 19, 2012."
16                   Do you see that?
17      A.   I do.
18      Q.   Now, as of this time, you had not told Mr. Napoletano
19      that you were doing sham speaker events?
20      A.   I did not say that to him.
21      Q.   You never told him that?
22      A.   No.
23      Q.   And you never told him that you were prescribing more
24      Subsys because of the speaker payment money?
25      A.   Correct.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 23 of 169
                                                                         23




 1      Q.   And if we scroll down, he also notes here in the second
 2      paragraph, the first paragraph under the visual, "Also as
 3      Insys Therapeutics continues to grow, so does the need for
 4      continued service in the realm of medical communication. To
 5      that end, I would like to welcome Desiree Hollandsworth to
 6      our team. Many of you will be in direct communication with
 7      Desiree as we continue to evolve our program around Subsys
 8      and pipeline products."
 9                   Do you see that?
10      A.   I do.
11      Q.   And after this announcement, would you have occasional
12      interaction by email with Desiree Hollandsworth?
13      A.   I believe she would be one of the people that would email
14      me intermittently when there were speaker programs scheduled.
15      Q.   But you never told Desiree Hollandsworth about the sham
16      programs?
17      A.   No.
18      Q.   You never told her about the bribe?
19      A.   No.
20                   MR. STOJILKOVIC: Okay. And if we could have for
21      the witness and counsel what's been marked for identification
22      as Exhibit 6026.
23                   MR. LAZARUS: No objection, Your Honor.
24                   THE COURT: Admitted.
25                   (Defendant Exhibit No. 6026 admitted.)
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 24 of 169
                                                                         24




 1                    MR. STOJILKOVIC: Thank you. If we could publish
 2      it.
 3      BY MR. STOJILKOVIC:
 4      Q.    This is another email from Matt Napoletano to you,
 5      correct?
 6      A.    Correct.
 7      Q.    And there's some other folks cc'd, including Desiree
 8      Hollandsworth, correct?
 9      A.    Correct.
10      Q.    And this one is in March of 2013, right?
11      A.    Yes.
12      Q.    And Matt Napoletano writes, "Hi, Heather. I just wanted
13      to touch base regarding the Insys speaker programs. Thank
14      you for your participation to date. We truly value your
15      partnership. I know you have another program coming up, so
16      please let me know if you have any questions or feedback
17      regarding content you would like to share."
18                    Do you see that?
19      A.    I do.
20      Q.    Continuing on, "We will be making some minor updates to
21      the slides within the next month, mainly two new slides. One
22      on how to titrate and one explaining the availability of a
23      10-pack for titration, 100, 200, and 400 mics. Additionally,
24      we will be looking to add supplemental slides on relevant
25      pain topics later this year. If you have any ideas, please
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 25 of 169
                                                                         25




 1      let me know."
 2                   Do you see that?
 3      A.   I do.
 4      Q.   You didn't respond to this by telling Mr. Napoletano,
 5      hey, I don't really give presentations, they're just social
 6      events. You didn't tell him anything like that?
 7      A.   I did not respond at all, I don't think.
 8      Q.   And whether or not by email or by phone, you didn't reach
 9      out to him and say basically I'm not using the slide deck?
10      You didn't tell him you were not using the slide deck at
11      events?
12      A.   No.
13                   MR. STOJILKOVIC: Hold on, Randall, if you could,
14      please.
15      Q.   And he writes, "P.S., I'm pleased to report that as of
16      last week, we achieved a 35 percent branded TIRF ROO market
17      share, 17 percent including generics. That means in just
18      10 months we've achieved a 1 to less than 2 Subsys to Fentora
19      prescription ratio."
20                   Do you see that?
21      A.   I do.
22      Q.   And you knew that the company was trying to get
23      practitioners to switch patients from Fentora to Subsys. You
24      knew that was one of the strategies of the company?
25      A.   Yes.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 26 of 169
                                                                         26




 1      Q.   You didn't reach out at any time to Matt Napoletano and
 2      say that you were prescribing Subsys for medically
 3      illegitimate reasons?
 4      A.   No, I did not reach out to Matt.
 5      Q.   Thank you. Now we can put that down.
 6                  You were also asked on direct about in-person
 7      trainings, and you said you had about one a year, right?
 8      A.   Correct.
 9      Q.   And those trainings included substantive presentations by
10      doctors, correct?
11      A.   Yes.
12      Q.   And they included also presentations by certain Insys
13      executives?
14      A.   Correct.
15      Q.   Can we take a look at what's been marked for
16      identification as Exhibit 6000?
17                  MR. LAZARUS: No objection toe this.
18                  THE COURT: Admitted.
19                  (Defendant Exhibit No. 6000 admitted.)
20      BY MR. STOJILKOVIC:
21      Q.   Ms. Alfonso, do you see this is a speaker training agenda
22      from October 2014?
23      A.   Yes.
24      Q.   And if we turn to the third page --
25                  MR. STOJILKOVIC: Court's indulgence.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 27 of 169
                                                                         27




 1                   MR. LAZARUS: Your Honor, I'm just taking a look at
 2      the additional pages.
 3                   MR. STOJILKOVIC: It's my fault, Your Honor.
 4                   THE COURT: That's fine.
 5                   MR. LAZARUS: No objection, Your Honor.
 6                   MR. STOJILKOVIC: If we could have the ELMO,
 7      please. It looks like I inadvertently cut off a page.
 8      BY MR. STOJILKOVIC:
 9      Q.   So this is the first page that we were just looking at,
10      correct?
11      A.   Yes.
12      Q.   And then if I turn to the third page, those same dates,
13      you're one of the participants in this event, right?
14      A.   Yes.
15      Q.   And this was one of the trainings you had in San Diego,
16      correct?
17      A.   Yes.
18      Q.   And if we go back to the first page, Mike Babich gave,
19      according to this agenda, an Insys corporate overview
20      presentation for about half an hour, right?
21      A.   Yes.
22      Q.   And then for an hour there was pharmaceutical compliance
23      training update by Danielle Davis, J.D. Do you see that?
24      A.   I do.
25      Q.   And in that training, Ms. Davis did not say that it was
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 28 of 169
                                                                         28




 1      okay to have sham programs, did she?
 2      A.     Of course not.
 3      Q.     And then another presentation, a half an hour of Subsys
 4      promotional slide deck review and Q & A; is that correct?
 5      A.     Yes.
 6      Q.     So this is a chance for participants to hear more about
 7      the deck and to have an exchange with the presenter, correct?
 8      A.     Yes.
 9      Q.     Okay. And then after lunch there's group sessions with
10      various M.D.'s.
11      A.     Yes.
12      Q.     And then turning to the next day -- this was a two-day
13      event, correct?
14      A.     Correct.
15      Q.     And so there's a presentation the next day by Joseph
16      Sherman, M.D., Managing chronic pain in cancer survivors:
17      Benefit/risk of long-term opioid therapy." Correct?
18      A.     Yes.
19      Q.     And then another presentation by another doctor, TIRF
20      REMS access program, correct?
21      A.     Correct.
22      Q.     And then more group sessions with doctors, correct?
23      A.     Yes.
24      Q.     So these in-person trainings were substantive. Fair to
25      say?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 29 of 169
                                                                         29




 1      A.   Sometimes, yes.
 2      Q.   Thank you.
 3                  MR. STOJILKOVIC: We can switch off of the ELMO.
 4      Q.   Of course, as you've testified on direct, the events that
 5      you were paid for were mostly not substantive, the speaking
 6      events, correct?
 7      A.   Correct.
 8      Q.   Fair to call them shams?
 9      A.   I suppose, yes.
10      Q.   And you knew that Natalie Babich and Jessica Crane were
11      falsifying information about those events in what they were
12      submitting to the company?
13      A.   Yes.
14      Q.   You knew that at times they would falsify attendees,
15      correct?
16      A.   Correct.
17      Q.   And you knew that they would submit false evaluations
18      about the substance of your talk?
19      A.   Yes.
20      Q.   And one thing they would try to falsify is to not reveal
21      that your significant other at the time was in attendance in
22      a lot of these events, right?
23      A.   Correct.
24      Q.   Because you understood that under the rules he wasn't
25      supposed to be there?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 30 of 169
                                                                         30




 1      A.   Correct.
 2      Q.   And Jessica Crane also coordinated with you in advance of
 3      a monitor coming to observe one of your events, right?
 4      A.   Yes.
 5      Q.   You testified about that, correct?
 6      A.   Yes.
 7      Q.   And first of all, she let you know in advance that it was
 8      happening, right?
 9      A.   Yes, she did.
10      Q.   And then she rounded up attendees for that event, right?
11      A.   Correct.
12      Q.   Because you didn't want to just have the usual attendees,
13      correct?
14      A.   I --
15      Q.   It's an inartful question. Let me ask a better one.
16                  Ms. Crane invited people to that event that were
17      different from the usual attendees for the sham events?
18      A.   Yes.
19      Q.   And you did speak at that event?
20      A.   I did.
21      Q.   And you said it was a little loud, that was an issue with
22      the venue, right?
23      A.   Correct.
24      Q.   But you were able to deliver a talk about Subsys?
25      A.   Yes.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 31 of 169
                                                                         31




 1      Q.   Okay. And afterwards you spoke with the monitor, right?
 2      A.   Briefly.
 3      Q.   Okay. And his only complaint was that it was loud?
 4      A.   Correct. I didn't know that until after the event was
 5      over.
 6      Q.   Okay. But he told you after the event was over?
 7      A.   No. I believe Jessica told me that after the event was
 8      over, the following day or a few days later.
 9      Q.   Can you take a look at what's in evidence as Exhibit 500.
10      This is already in evidence, Ms. Alfonso. This is a series
11      of texts between Jessica Crane and you. And I'll represent
12      that she's testified the wording in white is her and the
13      darkened areas are you.
14                  So if we just go to say page 5. So for instance,
15      if we can scroll down, "Submitted a new one today". That's
16      something that you might have texted to Jessica Crane?
17      A.   Yes.
18      Q.   That would be in reference to a new Subsys?
19      A.   Correct.
20      Q.   She's got smiley faces saying she'll keep an eye out for
21      it. That's typical of a response you'd get from her?
22      A.   Yes.
23      Q.   And if we go to the next page, then you write, "Any
24      feedback from Jonathan? I talked to the monitor afterwards
25      and he said his only complaint was that the venue was noisy
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 32 of 169
                                                                         32




 1      because we weren't in the quiet back room. He was impressed
 2      that we started with the disclosures and stayed for the
 3      entire dinner."
 4                     Do you see that?
 5      A.     Yes.
 6      Q.     Does that refresh your recollection that you spoke to the
 7      monitor?
 8      A.     Yes. I knew I spoke to him, but I don't recall what
 9      exactly I said to him.
10      Q.     Okay.
11      A.     It was brief, as I said.
12      Q.     In the bottom line --
13                     MR. STOJILKOVIC: You can take that down. Thank
14      you.
15      Q.     The bottom line is when the monitor came out, you and
16      Jessica organized things to look like a real speaker event?
17      A.     I never organized the dinners.
18      Q.     Okay. Jessica organized it?
19      A.     Yes.
20      Q.     To have real qualifying attendees?
21      A.     Correct.
22      Q.     And you gave a real educational talk?
23      A.     I did.
24      Q.     And you guys did that because you wanted the monitor to
25      think that's what you were doing?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 33 of 169
                                                                         33




 1      A.   Yes.
 2      Q.   I want to turn now to some of the patients and patient
 3      files that you talked about yesterday. You reviewed those
 4      files when you met with the government a little over a week
 5      ago, right?
 6      A.   That's correct.
 7      Q.   And you didn't select those specific files from your full
 8      set of Subsys patients, did you?
 9      A.   No.
10      Q.   And you did not review before your testimony all of the
11      files for all of your Subsys prescriptions?
12      A.   No.
13      Q.   And you don't know how the government picked those
14      particular files for you to review?
15      A.   I have no idea.
16      Q.   Okay. You can't say whether or not they're
17      representative of your Subsys patients generally?
18      A.   No, I can't say that.
19      Q.   Okay. And one thing I want to clarify, because you were
20      asked to testify about it, and you did testify about six
21      particular Subsys patients. You know that when you write
22      Subsys prescriptions, that information gets transmitted to
23      the TIRF REMS program?
24      A.   Yes.
25      Q.   And the same is true for other TIRF prescriptions like
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 34 of 169
                                                                         34




 1      Fentora?
 2      A.   Correct.
 3      Q.   And you also know there are other tracking programs that
 4      allow companies as well as the government to track other
 5      opioid prescriptions by practitioners?
 6      A.   Yes.
 7      Q.   And so I want to be clear. Those six Subsys
 8      prescriptions were not the only times you prescribed Subsys?
 9      A.   Oh, no.
10      Q.   Okay. And I'll represent to you that I've reviewed the
11      data, and from the time -- I'm just going to represent and
12      ask whether --
13                  MR. LAZARUS: Objection to him testifying.
14                  THE COURT: He hasn't asked the question yet.
15                  MR. LAZARUS: I understand.
16      BY MR. STOJILKOVIC:
17      Q.   Let me try to set this up. I've taken a look at the
18      prescription data for you with respect to Subsys, with
19      respect to other TIRFs, and with respect to short-acting
20      opioids generally.
21                  THE COURT: That's not a question.
22                  MR. STOJILKOVIC: It's not.
23                  THE COURT: No. So let's get to a question.
24                  MR. STOJILKOVIC: Okay.
25      BY MR. STOJILKOVIC:
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 35 of 169
                                                                         35




 1      Q.   Do you have any reason to dispute that during your time
 2      in the Insys speaker program you averaged approximately 22
 3      Subsys prescriptions per month?
 4      A.   I don't know. I've never seen that data.
 5      Q.   Does that number seem ballpark reasonable, just based on
 6      your recollection, if you can say?
 7      A.   Honestly, I don't know. I can't -- if I say yes or no
 8      and you hold me to it, I'm not --
 9      Q.   I'm only asking if you can say. If you can't, you can't.
10      A.   I can't.
11      Q.   Are you able to say whether it sounds ballpark reasonable
12      that at the same time you were averaging 19 prescriptions per
13      month for the other TIRFs?
14      A.   Again, I don't really know.
15      Q.   And would you be able to say whether at the time you were
16      averaging 541 prescriptions per month for all short-acting
17      opioids?
18      A.   I don't know.
19      Q.   It's fair to say that you did not prescribe Subsys to a
20      majority of your patients?
21      A.   Correct.
22      Q.   So this is not the kind of situation where whoever came
23      in you're saying you gave them Subsys. I just want to be
24      clear that's not what we're talking about.
25      A.   I am not really understanding your question, and I just
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 36 of 169
                                                                         36




 1      want to be clear.
 2      Q.   I'll ask a different one.
 3                   Most of the patients you saw at Comprehensive Pain
 4      you did not prescribe Subsys to?
 5      A.   I would say that's correct.
 6      Q.   Thank you. So I want to follow up on a couple of the
 7      patients you talked about yesterday. The first is Michelle
 8      Kamzyuk. Do you remember talking about her?
 9      A.   I do.
10      Q.   And I have also a kind of version of the patient files
11      that we'll put up and kind of go through the same way we did
12      yesterday, if that's okay.
13      A.   Okay.
14      Q.   So you testified yesterday that she came into the
15      practice in January 2012. Fair?
16      A.   Okay.
17      Q.   I'm just going based on my notes of what you said
18      yesterday.
19      A.   Okay.
20      Q.   And you prescribed Subsys to her for the first time in
21      January 2014. We can frame our discussion with that.
22      Ms. Kamzyuk had undergone a hysterectomy, correct?
23      A.   I don't recall. But if you have it in front of you,
24      then --
25      Q.   I want to show it to you.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 37 of 169
                                                                         37




 1                  MR. STOJILKOVIC: If we can show right now just for
 2      the witness and for counsel Exhibit 6003.
 3                  And, Your Honor, what I would propose to do with
 4      this is the same process as we did on direct, which is there
 5      will be portions of this that I can preview with the witness
 6      and maybe publish if they don't contain personal information,
 7      but then we'll go back and clean it up.
 8                  THE COURT: That's fine.
 9                  MR. STOJILKOVIC: Thank you.
10                  Randall, if you could go to page 10, please. This
11      is right now just for witness and counsel.
12      BY MR. STOJILKOVIC:
13      Q.   These are notes of an office visit in January of 2014; is
14      that correct?
15      A.   Yes.
16      Q.   Okay. And if we can scroll down and expand the paragraph
17      that's titled "HPI."
18                  MR. STOJILKOVIC: And may I publish just this
19      paragraph to the jury?
20                  THE COURT: We're going to assume that these are
21      all being moved in and there's no objection to them and
22      you'll work out exactly what's coming in later, Mr. Lazarus?
23                  MR. LAZARUS: That's fine, Your Honor. Thank you.
24                  MR. STOJILKOVIC: Thank you, Your Honor.
25                  (Defendant Exhibit No. 6003 admitted.)
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 38 of 169
                                                                         38




 1      BY MR. STOJILKOVIC:
 2      Q.   It states here about halfway down, "She had a
 3      hysterectomy last year that was complicated by nonhealing of
 4      the wound and perforation of the gut." Right?
 5      A.   Yes.
 6      Q.   And that was the cause of the pain that she was seeking
 7      treatment for. Is that fair? If you can't say based on
 8      this, I'll show you another little snippet.
 9      A.   I can't really say based on that because that was I think
10      from her first visit.
11      Q.   Okay. If you look further down, it says here just on
12      this what we have blown up here, "Since the hysterectomy
13      surgery and complications thereof, she's been experiencing
14      numbness in the left and right anterior thighs and occasional
15      burning sensation as well."
16                   Do you see that?
17      A.   I do.
18      Q.   And then if we could go down further, if we can get out
19      of the blow up. Just the bottom of that page, do you see the
20      DOS, 1/24/2014? Thank you.
21                   Here it states, "Patient states that her primary
22      pain is related to postsurgical procedures from when she had
23      muscle flaps removed from her thighs and reattached to her
24      abdomen. Her pain is primarily in her abdomen and her thighs
25      as a result."
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 39 of 169
                                                                         39




 1                  Am I reading that correct that that's saying that
 2      that is a source of pain for her?
 3      A.   Oh, yes.
 4      Q.   And then it goes on, "It is difficult for her to ambulate
 5      upstairs." That means walk upstairs, right?
 6      A.   Correct.
 7      Q.   "She shows me her abdomen" -- and then if we can
 8      continue -- "which is scarred and firm to touch. She can
 9      ambulate."
10                  That means she can walk for about one hour with
11      pain, right?
12      A.   Correct.
13      Q.   She can stand in one place, cooking for example, for
14      about two hours but reports that the pain is severe while
15      doing so, correct?
16      A.   Yes.
17      Q.   She is able to pick something up off the floor with
18      difficulty and needs to use support to return to a standing
19      position. Right?
20      A.   Yes.
21      Q.   And she says her goal in pain management is to improve
22      her functionality to the point where she doesn't have the
23      severe pain when doing basic activities, right?
24      A.   Yes.
25                  MR. STOJILKOVIC: Okay. We can put that down. I'm
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 40 of 169
                                                                         40




 1      going to go to a different page in the document, first just
 2      for the witness again if we could.
 3      Q.   This patient, Ms. Kamzyuk, had been on opioids before she
 4      even came to Comprehensive Pain?
 5      A.   I don't know.
 6      Q.   Fair enough. It's a lot of records. It's a lot to
 7      remember.
 8      A.   It is.
 9      Q.   Let's take a look at page 63 of this document. So this
10      is something called a patient RX history report. Do you see
11      that?
12      A.   I do.
13                   MR. STOJILKOVIC: If we could publish this one.
14      Q.   If you see there, the third entry is dated 9/2/2011, and
15      it's for a fentanyl transdermal system 2.55 microgram patch,
16      right?
17      A.   It is, yes.
18      Q.   And so she was on fentanyl in 2011?
19      A.   Yes.
20      Q.   And that was based on the records before she came into
21      your practice?
22      A.   Yeah, mm-hmm.
23      Q.   Okay. And then it also says, if we go to the fourth
24      record, there's another fentanyl transdermal system dated the
25      same day in a different quantity, right?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 41 of 169
                                                                         41




 1      A.   That's true.
 2      Q.   Okay. So back in 2011 she was already on fentanyl.
 3                  And then let's turn to page 4 of the document.
 4      This is the end of some notes. Directing your attention to
 5      the bottom.
 6                  Dan Feldman was one of the doctors who was
 7      originally at Comprehensive Pain, right?
 8      A.   Correct.
 9      Q.   And he writes here in the "medication management"
10      field -- can we just do the medication management -- "patient
11      reports doing well on Duragesic patch, 25 plus 12 micrograms
12      per hour."
13                  That's what we just saw in that prior prescription
14      record, right?
15      A.   I think so, yes.
16      Q.   "However, she states that she still experiences pain even
17      with medication. I will increase Duragesic patch to
18      50 micrograms per hour to improve analgesia." Right?
19      A.   Yes.
20      Q.   It looks like she's also on Dilaudid. That's another
21      pain medication, right?
22      A.   Yes.
23      Q.   And now I want to turn to -- if we can go to page 31. So
24      this is another patient history report. This one looks at
25      2013 and 2014.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 42 of 169
                                                                         42




 1                   MR. STOJILKOVIC: If we can just blow up the chart
 2      portion of it, Randall.
 3      Q.   Is this okay to read? I know it's a little blurry.
 4      A.   Yeah.
 5      Q.   Okay. And so it looks like, if I'm just reading from the
 6      bottom up here, that in December of 2013 she was prescribed
 7      oxycodone, correct?
 8      A.   Yes.
 9      Q.   And that is an opiate pain reliever?
10      A.   Yes.
11      Q.   And then she was not prescribed Subsys until -- according
12      to this, until January 2014. Do you see that?
13      A.   I do.
14      Q.   So she had been with the practice for some time before
15      you prescribed Subsys to her. Fair?
16      A.   Yes.
17      Q.   Okay. Let's look at the notes of when you made that
18      prescription decision. If we can turn to page 10.
19                   So this is a follow-up office visit. We've seen
20      this kind of form. And if I direct your attention just to
21      the bottom of this page, it says "Signed by HA."
22                   That would have been you, right?
23      A.   Yes.
24                   MR. STOJILKOVIC: Okay. We can take that down. We
25      don't need the date of birth, Randall, all of that. Let's
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 43 of 169
                                                                         43




 1      take that down, please.
 2      Q.   And I want to focus on the paragraph, carry-over
 3      paragraph, date of service 1/24/2014. Let's look at that
 4      together.
 5                   So would you write these kind of notes if you're
 6      the person who sees her on that day?
 7      A.   Yes.
 8      Q.   So you write, "Patient states that her primary pain is
 9      related to postsurgical procedures from when she had muscle
10      flaps removed from her thighs and reattached to her abdomen.
11      Her pain is primarily in the abdomen and thighs as a result."
12                   And this is some of the same language we've seen
13      before about ambulating and cooking.
14                   But then if we go down to the bottom, near the
15      bottom, it says, "Will add Subsys and Fentora PRN to her
16      regimen."
17                   Do you see that?
18      A.   I do.
19      Q.   And so you prescribed at this time Subsys and you also
20      prescribed Fentora, right?
21      A.   Correct.
22      Q.   And you testified on direct that you did that because
23      sometimes one would not get through insurance?
24      A.   I think that is why I did it. I believe that's why.
25      Q.   You were certainly not bribed to prescribe the Fentora,
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 44 of 169
                                                                         44




 1      right?
 2      A.   No.
 3      Q.   And Fentora is a competitor drug to Subsys?
 4      A.   It is.
 5      Q.   And then if we look at page 15, the next time you saw
 6      her, you noted that Subsys had a good effect. Let me show
 7      you this. First if we can scroll down to the bottom of the
 8      page. That's you again, signed by HA, right?
 9      A.   Yes.
10      Q.   If we go to the top, DOS 2/20/2014. It says, "Was unable
11      to obtain Fentora due to exorbitant copal cost. She has been
12      using the Subsys with good effect noted." Right?
13      A.   Correct.
14      Q.   In fact, the effect was so good that she was able to take
15      a vacation with her husband for the first time in eight
16      years. Do you remember that?
17      A.   No.
18      Q.   Let's look at page 19. If we can scroll down. That's
19      signed by HA. That's you. This is March of 2014, right?
20      A.   Correct.
21      Q.   Let's go to the DOS 3/21/2014.
22                  You write, "Doing well with Subsys titration and
23      EnLyte addition. Reports more energy and improved mood. Has
24      not obtained the compound cream yet as not approved by her
25      insurance. Will be going to Cancun with her husband in April
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 45 of 169
                                                                         45




 1      and it will be her first vacation in eight years. Doing very
 2      well with medication regimen." Correct?
 3      A.     Correct.
 4      Q.     And you wrote that because that's what the patient told
 5      you?
 6      A.     Correct.
 7      Q.     And then we'll turn to page 41 of the records. This is
 8      another history report. Scroll all the way down. Very last
 9      entry.
10                    She received another Subsys prescription in October
11      of 2014, correct?
12      A.     Correct.
13      Q.     And this Subsys prescription was given to her by one of
14      your colleagues at the practice. Do you recall that?
15      A.     I can see it.
16      Q.     Okay. Explain it to me because you know the records
17      better than I do. How can you tell from this record that
18      this wasn't you prescribing the Subsys?
19      A.     Because where it says CHA, that's the prescriber and
20      that's not me.
21      Q.     Okay. Who is that?
22      A.     I believe that --
23      Q.     Monica Chavez?
24      A.     Yes.
25      Q.     And Monica Chavez was not somebody who was doing speaker
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 46 of 169
                                                                         46




 1      programs for Insys, right?
 2      A.   Correct.
 3      Q.   You're not aware that she had any kind of inappropriate
 4      financial incentive to prescribe Subsys?
 5      A.   I am not.
 6      Q.   And if we look at page 43 and go to the second entry from
 7      top, another of your colleagues also prescribed Subsys to
 8      Ms. Kamzyuk, and that was Jean Vulte, right?
 9      A.   Yes.
10      Q.   Okay. And she didn't get speaker payments from Insys?
11      A.   Not to my knowledge.
12      Q.   Now, I'd like to turn to -- Ms. Alfonso, you never
13      falsified diagnoses on the opt-in forms for Insys, did you?
14      A.   I did stretch the truth.
15      Q.   You never falsified diagnoses, did you?
16      A.   If stretching the truth is falsifying, then yes, I did.
17      Q.   If you could pick up your sworn testimony to the grand
18      jury from 2016 and turn to page 103. Were you asked and did
19      you answer as follows, starting on line 12:
20                  "With the prior auths, did you ever falsify any of
21      the diagnoses that were required to be put on that opt-in
22      form?
23                  "No, I did not."
24      A.   What page are you on? I'm sorry. I didn't hear you.
25      Q.   103.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 47 of 169
                                                                         47




 1      A.   Correct. I did say that.
 2      Q.   To be clear, when you go into the grand jury, it's a
 3      prosecutor asking you these questions, right?
 4      A.   Yes.
 5      Q.   Somebody from the government, and you swear to tell the
 6      truth to the best of your ability, correct?
 7      A.   Correct.
 8      Q.   Same as today?
 9      A.   Of course.
10      Q.   And so your testimony at the time was that, no, you did
11      not falsify any of the diagnoses?
12      A.   Correct.
13      Q.   Has the government ever threatened you with prosecuting
14      you for that statement to the grand jury?
15      A.   No. That statement was true to the best of my knowledge
16      at the time. So no, they did not.
17      Q.   Okay. I'd like to talk about one more patient, and this
18      is Sara Dawes. Do you remember you testified some about her
19      yesterday?
20      A.   I do remember.
21      Q.   Okay. And as we did with Ms. Kamzyuk, let's do this with
22      the record so that we're all looking at the same page.
23                  MR. STOJILKOVIC: For this I'm going to be using
24      what's been marked as Exhibit 6002. So if we could have that
25      up just for counsel and the witness until we get to something
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 48 of 169
                                                                         48




 1      we can display. If you look at the bottom of page 2, if we
 2      can scroll to the bottom of page 2.
 3      Q.   This patient is diagnosed -- we can blow up the diagnosis
 4      and display that, just that part -- with trigeminal
 5      neuralgia, right?
 6      A.   Correct.
 7      Q.   Did I say that right?
 8      A.   Yes.
 9      Q.   That's also known as the suicide disease, right?
10      A.   I'm not sure.
11      Q.   You haven't heard it referred to in that way?
12      A.   No, I haven't.
13      Q.   It is a painful condition of pain striking your face,
14      right?
15      A.   It is.
16                  MR. STOJILKOVIC: And if we look at page 1, history
17      of present illness, if we can expand that section and display
18      that.
19      Q.   This is kind of the portion of the forms where you get a
20      little bit of the patient's history and kind of how they came
21      to be in the situation they're in now?
22      A.   Correct.
23      Q.   And so it says, "This patient has been seen in the
24      practice since early 2001."
25                  Do you see that?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 49 of 169
                                                                         49




 1      A.   I do.
 2      Q.   So this is a patient who had been with the practice at
 3      least a decade before you joined?
 4      A.   Correct.
 5      Q.   And she presented with an acute episode of trigeminal
 6      neuralgia, right, according to these notes?
 7      A.   Correct.
 8      Q.   If you skip then to the sentence beginning, "Since 2001."
 9                   "Since 2001, when she was seen by Dr. Kitaj, and
10      since that time the patient has undergone several
11      decompressive surgeries on the left side of her neck that
12      were done at Yale. She states that despite maximal surgical
13      effort, it appears that she continues to have pain."
14                   Do you see that?
15      A.   I do.
16      Q.   And that would happen with some patients. Doctors would
17      try to address the pain issue with surgery, but they weren't
18      always successful?
19      A.   Correct.
20      Q.   And it says -- just patient relaying her own history, she
21      says that --
22                   MR. STOJILKOVIC: This is three lines down,
23      Randall.
24      Q.   She says that in the past she was tried on Percocet,
25      Vicodin, Kadian, and at one point even methadone. Do you see
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 50 of 169
                                                                         50




 1      that?
 2      A.   I do.
 3      Q.   And the patient, at least according to this note, reports
 4      that long-acting medications have caused excessive sedation
 5      and she was not able to tolerate them, right?
 6      A.   Yes.
 7      Q.   And that is a reaction that some patients had to
 8      long-acting medications?
 9      A.   Yes.
10      Q.   And if we turn to page 3 of this. If we look on this
11      page, it says that the treatment here, the doctor will
12      increase the amount of OxyContin that this patient is
13      getting.
14                   Am I reading that correctly?
15      A.   Yes.
16      Q.   And also increasing oxycodone, correct?
17      A.   Correct.
18      Q.   So the doctor here has decided to increase two types of
19      opiates for this patient at this time?
20      A.   Yes.
21      Q.   If we turn to page 13. If we can scroll down on page 13.
22      This is Daniel Feldman again, right, one of the doctors who
23      was there early part of your time.
24      A.   Correct.
25      Q.   What he writes -- yeah, that one -- "At the last visit, I
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 51 of 169
                                                                         51




 1      continued OxyContin and increased Roxicodone. Today
 2      reports" -- I guess that means the patient reports today --
 3      "that OxyContin is not adequately covering her pain. I
 4      believe she needs to have opioid rotation at this time."
 5                   Do you see that?
 6      A.   I do.
 7      Q.   Opioid rotation is that when somebody has been a pain
 8      patient for a long time, sometimes you need to change the
 9      drugs they're on because the effectiveness of the old one is
10      not as strong because of certain ways the body reacts to it?
11      A.   Correct.
12      Q.   It says, "Previously she tried MS Contin and Duragesic
13      patch but was unable to tolerate it due to side effects."
14      Right?
15      A.   Yes.
16      Q.   The Duragesic patch, that's Fentanyl, right?
17      A.   Yes.
18      Q.   The doctor writes here, "I will try her on methadone,"
19      right?
20      A.   Yes.
21      Q.   And at one point this patient was even tried on Actiq.
22      Do you recall that?
23      A.   I do not.
24      Q.   Okay. Let me see if I'm interpreting the records
25      correctly. If we could turn to page 25. This is another
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 52 of 169
                                                                         52




 1      follow-up office visit. This one is dated September 2013,
 2      right?
 3      A.   Yes.
 4      Q.   If we go down to the bottom, this one is signed by you,
 5      right?
 6      A.   Yes.
 7      Q.   The bold area is medications tried, right?
 8      A.   Correct.
 9      Q.   And that's a typical thing that you include as part of
10      the paperwork so that there's a record of what has been tried
11      with the patient previously, right?
12      A.   Correct.
13      Q.   And one of the entries there, the last one is Actiq,
14      right?
15      A.   Correct.
16      Q.   And Actiq is another TIRF, that -- a competitor to
17      Subsys, right?
18      A.   Yes, sir.
19      Q.   Okay. Now, I want to go to page 131.
20                  MR. STOJILKOVIC: If we go about halfway down, it
21      looks like -- if you could blow up the entries for oxycodone,
22      hydrochloride, and morphine sulfate. They're in August.
23      Those two. Thank you, Randall.
24      Q.   These are two pain prescriptions that you wrote for
25      Ms. Dawes in August of 2011, right?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 53 of 169
                                                                         53




 1      A.   Oh, I see that.
 2      Q.   Does that help refresh your recollection that you did
 3      start at Comprehensive Pain in 2011?
 4      A.   Yes, it does.
 5      Q.   And these are both pain medicines that you prescribed?
 6      A.   Yes.
 7      Q.   And they're both opioids?
 8      A.   Yes.
 9      Q.   Now let's look at -- I'm just kind going through sequence
10      in time. Let's look at page 4. This is an entry date of
11      service November 2011?
12      A.   Yes.
13      Q.   This is after those two opioid prescriptions that you had
14      written in August, right?
15      A.   Correct.
16      Q.   If we can blow up just the chief complaint.
17                  "The patient presents with a chief complaint of
18      left neck pain radiating across her face. She rates the pain
19      anywhere from 6 to an 8/10 and describes it as burning and
20      shooting across the left face." Right?
21      A.   Yes.
22      Q.   So she was still having the pain or reporting it, at
23      least, right?
24      A.   Correct.
25      Q.   And when you ask patients to rate the pain, it's on a
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 54 of 169
                                                                         54




 1      scale of 1 to 10, right?
 2      A.   Yes.
 3      Q.   10 being the highest, the most painful?
 4      A.   Yes.
 5      Q.   And you continued to see this patient -- I want to turn
 6      to page 10. You tried to relieve this patient's pain,
 7      correct?
 8      A.   Yes.
 9      Q.   That was your job?
10      A.   Yes.
11      Q.   Okay, yes. So we see this is signed by Shannon Barone
12      and Dan Feldman, but I want to focus on the medication.
13                   "The following prescriptions were given to the
14      patient today and were signed by Heather Alfonso."
15                   Do you see that?
16      A.   I do.
17      Q.   So another OxyContin and a Roxicodone was what you
18      prescribed in April of 2012, right?
19      A.   Okay.
20      Q.   This time you did not prescribe Subsys to this patient,
21      according to this record?
22      A.   Correct.
23      Q.   In fact, you didn't prescribe Subsys to her, according to
24      your direct testimony, until November of 2013.
25      A.   Okay.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 55 of 169
                                                                         55




 1      Q.   Okay. And you continued to see her between then. And I
 2      want to focus on a visit, she came and saw you in September
 3      of 2013. This is page 25.
 4                  Now, September of 2013, you had been getting the
 5      speaker payments for some time by then, September of 2013,
 6      right?
 7      A.   I believe so.
 8      Q.   And you had been giving the sham or doing the sham
 9      dinners with folks like Natalie Babich and Jessica Crane,
10      right?
11      A.   Correct.
12      Q.   And if we scroll down, this is signed by you, right?
13      A.   Yes.
14      Q.   And if we look at date of service 9/11/2013. You
15      reviewed results of drug metabolism testing showing that this
16      patient is an abnormal metabolizer of benzos and methadone.
17      She reports side effects from the methadone trial in the past
18      few months. At this time we are discontinuing the methadone.
19      Will adjust medications to achieve better control. Right?
20      A.   Yes.
21      Q.   It looks like you took her off methadone because of side
22      effects?
23      A.   Correct.
24      Q.   But you did not at this time in September of 2013
25      prescribe Subsys to her?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 56 of 169
                                                                         56




 1      A.   I don't think so.
 2      Q.   If we go to page 30, you prescribe the fentanyl patch.
 3      I'm sorry. Actually if we go back up.
 4                   You didn't begin prescribing Subsys to her until
 5      November 18 of 2013, and that's what we're looking at here.
 6      Okay?
 7      A.   Okay.
 8      Q.   So let's go to page 30 where we were. This is another of
 9      your records. And if we look at that date of service that's
10      at the top of the page, the last sentence says, "At this
11      time, we will resume Duragesic patches to even out her pain
12      levels."
13                   So she's on the fentanyl patch, right? You're
14      putting her on or resuming it?
15      A.   Right.
16      Q.   And then for the resultant pain from her eye pressure,
17      you will begin Fentora and Subsys, right?
18      A.   Correct.
19      Q.   So you had seen this patient several times and she had
20      came to you complaining with pain, but you did not prescribe
21      Subsys until November of 2013, correct?
22      A.   Yes.
23      Q.   And at the same time you prescribed Fentora. This is
24      another one of those instances where you weren't sure which
25      one was going to get through the insurer?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 57 of 169
                                                                         57




 1      A.   Correct.
 2      Q.   And you prescribed Fentora even though you had no
 3      financial incentive to prescribe that drug?
 4      A.   True.
 5      Q.   And if we turn to page 33, if we can scroll down, the
 6      patient reported -- this is another one of your notes -- that
 7      she was doing extremely well with the addition of Subsys.
 8      She has more ability to function and get things accomplished
 9      during the day. Reports that she continues with breakthrough
10      pain so we will titrate the Subsys today.
11                   Do you see that?
12      A.   I do.
13      Q.   So the patient reported positive results, but there was
14      still breakthrough pain and so you titrated. That means
15      increased the dose of Subsys?
16      A.   Correct.
17      Q.   And then if we can turn to page 40. I'm sorry. Page 77.
18                   One of your colleagues also prescribed Subsys to
19      her later on. Page 77, this is the entry for April 17, 2014.
20      Right there.
21                   And that's a Subsys prescription, 800 micrograms,
22      and that's one of the other APRNs at the practice, right?
23      A.   Correct.
24      Q.   So she agreed with your decision to treat this patient
25      with Subsys?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 58 of 169
                                                                         58




 1                   MR. LAZARUS: Objection. Foundation.
 2      A.     I don't know.
 3                   THE COURT: Sustained.
 4      BY MR. STOJILKOVIC:
 5      Q.     Is it fair to infer from the fact that APRN Vulte
 6      prescribed Subsys to this patient that she agreed with your
 7      prior decision to prescribe Subsys?
 8                   MR. LAZARUS: Objection.
 9                   THE COURT: Sustained.
10      BY MR. STOJILKOVIC:
11      Q.     Ms. Vulte didn't take her off of Subsys at this time, did
12      she?
13      A.     I don't know. I don't think so.
14      Q.     In fact, according to this record, Ms. Vulte prescribed
15      Subsys to the patient?
16      A.     She signed the prescription.
17      Q.     Okay. And then there came a time that Ms. Dawes started
18      to do better. Do you remember that?
19      A.     No.
20      Q.     Let's take a look and see if we can recall together what
21      happened. Let's look at page 42. There is another set of
22      notes, if we can scroll to the bottom.
23                   These are your notes, signed by HA, right?
24      A.     Correct.
25      Q.     Let's look at the very last date. This is now
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 59 of 169
                                                                         59




 1      November 2014. This is almost a year to the day of when you
 2      started her on Subsys.
 3                   You write, "Patient with chronic facial pain and
 4      head pain secondary to trigeminal neuralgia. Reviewed
 5      medication regimen. Discussed decreasing her total daily
 6      opioid dosage. She reports that with the decrease in Subsys
 7      she noticed that she needed to take 30 milligrams of
 8      Oxycodone whereas previously she had been trying to use only
 9      15 milligrams."
10                   Do you see that?
11      A.   I do.
12      Q.   Okay. So by this time the patient's dose of Subsys was
13      decreased, and you're discussing managing the other meds as a
14      result. Fair?
15      A.   It appears that way.
16      Q.   And she continued to try to make other changes, the
17      patient did in her life, to try to reduce her dependence on
18      pain medications. If we can go to page 47. And if we can
19      look again, this is your notes. The last entry January 2015.
20                   Starting midway through, "Patient states that since
21      the last appointment she has made several change in her
22      everyday life to help her accept that she is dealing with
23      chronic pain such as cognitive therapy and medication. She
24      states that her pain is 4 out of 10 with medication and these
25      other modalities. She is agreeable to decrease Subsys by
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 60 of 169
                                                                         60




 1      50 percent today with the goal of discontinuation."
 2                   Do you see that?
 3      A.   I do.
 4      Q.   So this is January 2015. Despite your arrangement with
 5      Natalie Babich and Jessica Crane, you were discussing
 6      decreasing Subsys with this patient at this time, correct?
 7      A.   Correct.
 8      Q.   With the goal of discontinuation?
 9      A.   Correct.
10      Q.   Thank you.
11                   MR. TYRRELL: May I, Your Honor?
12                   THE COURT: Of course.
13                                CROSS EXAMINATION
14      BY MR. TYRRELL:
15      Q.   Good morning, Ms. Alfonso.
16      A.   Good morning.
17      Q.   My name is Steven Tyrrell, and I represent Rich Simon.
18      A.   Okay.
19      Q.   You and I have never met before, have we?
20      A.   No, we have not.
21      Q.   I just have a few questions for you, so we shouldn't be
22      very long. We can have you on your way shortly.
23                   MR. TYRRELL: Could we pull up, Randall, please,
24      1836, and publish it to the jury. I believe this is in
25      evidence.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 61 of 169
                                                                         61




 1      Q.     Ms. Alfonso, yesterday you were shown this document by
 2      the prosecutors and asked about some of the names on that.
 3      Do you remember that?
 4      A.     I do.
 5      Q.     And you recognized some of them but not others, correct?
 6      A.     That's correct.
 7      Q.     I want to ask you specifically about my client,
 8      Mr. Simon. You said, if I recall correctly, that you didn't
 9      recognize his name, correct?
10      A.     That is correct.
11      Q.     And is it fair to say that you've never met Mr. Simon?
12      A.     I don't know who he is, and I --
13      Q.     He never came to your office to talk about Subsys with
14      you?
15      A.     I don't think I could point him out right now. Is he the
16      man sitting next to you?
17      Q.     He's the man sitting next to me.
18      A.     Okay. I don't recall seeing him ever before this trial.
19      Okay.
20      Q.     So he never came to your office to talk to you about
21      Subsys?
22      A.     Not to my knowledge. If he did, it was clearly
23      unmemorable, but I honestly don't think so.
24      Q.     He never came to any of the events you've told us about
25      that were arranged by Natalie Babich and Jessica Crane?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 62 of 169
                                                                         62




 1      A.   I don't think so.
 2      Q.   Never met Joe?
 3      A.   Joe? No, I don't think so. You'd have to ask him, but I
 4      don't believe so.
 5      Q.   Never told you it was okay to have speaker events where
 6      you didn't provide educational content?
 7      A.   I never had a conversation with him.
 8      Q.   Okay. And he certainly never told you it was okay to
 9      take $600 in cash from Jessica Crane?
10      A.   Of course not.
11                  MR. TYRRELL: All right. Can we pull up 1906,
12      please. Again I think this is in evidence, so if we could
13      publish it.
14      Q.   Do you remember seeing this document yesterday?
15      A.   Yes.
16      Q.   And you were asked some questions about it by
17      Mr. Lazarus. Do you remember that?
18      A.   Yes.
19      Q.   I'd like to direct your attention to the second and third
20      message there from you to -- I think you said it was to
21      Ms. Crane, correct?
22      A.   Yes, sir.
23      Q.   And the second one you say, "Days just keep getting
24      crappier. FYI, feds at one of my patient's homes today
25      asking questions about me and Subsys." Correct?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 63 of 169
                                                                         63




 1      A.   That's correct.
 2      Q.   And then you ask Jessica, "Did you let corporate know
 3      about that?"
 4      A.   Yes. Yes.
 5      Q.   Yesterday you said that you didn't remember -- you said
 6      you didn't recall getting a response to that text, correct?
 7      A.   Correct.
 8      Q.   Or remember what she said in response to the question?
 9      A.   I believe I saw -- I think I said that I saw her after
10      the fact in person, and she said that they know that there's
11      an investigation.
12      Q.   She never told you the name of anyone she spoke with?
13      A.   No. And I didn't ask.
14      Q.   This is the same Jessica that you told us was falsifying
15      paperwork relating to the events that you were at?
16      A.   Yes, sir.
17      Q.   She was lying in these forms over and over and over
18      again, correct?
19      A.   It appeared that way, yes.
20      Q.   So as you sit here today, would it be fair to say that
21      you don't know whether she was lying to you or not about
22      whether she told anyone at corporate?
23      A.   That's certainly the case, yeah.
24                 MR. TYRRELL: If I may have a moment, Your Honor?
25                 THE COURT: Yes.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 64 of 169
                                                                         64




 1                    MR. TYRRELL: Thank you. I have nothing further.
 2                    THE WITNESS: Thank you.
 3                    THE COURT: Anybody else?
 4                    MR. KENDALL: No, Your Honor.
 5                    MR. HORSTMANN: No, Your Honor.
 6                    THE COURT: Redirect?
 7                    MR. LAZARUS: Thank you, Your Honor.
 8                              REDIRECT EXAMINATION
 9      BY MR. LAZARUS:
10      Q.     Good morning, Ms. Alfonso.
11      A.     Good morning.
12                    MR. LAZARUS: Ms. Folan, if I could have the ELMO,
13      please.
14      Q.     I'm going to show you a couple of documents that were
15      discussed on cross-examination. Exhibit 6000. Do you see
16      this?
17      A.     I can.
18      Q.     It's the speaker training that Mr. Stojilkovic showed
19      you?
20      A.     Yes.
21      Q.     He asked about some presentations by Mr. Babich and some
22      other people?
23      A.     Correct.
24      Q.     Look down at the bottom where it's highlighted. Did Mike
25      Gurry also give a presentation?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 65 of 169
                                                                         65




 1      A.   It appears he did.
 2      Q.   This was in October of 2014?
 3      A.   Yes.
 4      Q.   That was presentation on discussions of Insys
 5      reimbursement program and third-party charitable program for
 6      Medicare patients?
 7      A.   It appears that that's what it was.
 8      Q.   Just a few questions for you about medical records.
 9                   You were asked on cross-examination about a number
10      of your patients, and you were asked about prescriptions by
11      Ms. Chavez and Ms. Vulte. Do you remember those questions
12      generally?
13      A.   I do.
14      Q.   Who are they?
15      A.   Those were both APRNs that worked in the practice.
16      Q.   If you know, could they prescribe medications?
17      A.   Yes, they were able to prescribe medications.
18      Q.   I believe you testified on direct and a little bit of
19      cross-examination about something called medication visits?
20      A.   Correct. What would happen is that the patients would
21      call their medications that they needed, call into the
22      prescription line. The medical assistant would then print
23      out all of these medications for all of these patients, and
24      there would be a stack of prescriptions. And whoever was the
25      APRN -- typically it was the APRN because the doctors saw
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 66 of 169
                                                                         66




 1      more patients when they were there -- would be responsible
 2      for going through all of these prescriptions and signing
 3      them.
 4      Q.   And what kind of review would the APRN make on these
 5      medication visits of those prescriptions?
 6      A.   Practically none.
 7      Q.   Was there a difference between -- you talked about the
 8      initial visit that Dr. Thimineur or Dr. Feldman would do with
 9      the patient. And then you talked about follow-up visits of
10      the kind that you would perform. And then you've also talked
11      about medication visits, right, just to clarify?
12      A.   Yes.
13      Q.   So that's essentially three different types of visits?
14      A.   Yes.
15      Q.   So what's the difference between the follow-up visits you
16      did where we heard that you prescribed Subsys for the first
17      time or other things and these medication visits?
18      A.   So at the medication visits, no medication changes were
19      to be done. They were to get the medications that were
20      previously prescribed that were due to be refilled timewise.
21      And that was it. There were no changes made.
22                  And the medical assistant is the one that would see
23      them and, like I said, do the blood pressure and possibly a
24      urine drug screen.
25      Q.   So in other words, you testified about because of the
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 67 of 169
                                                                         67




 1      nature of the pain medicines you wouldn't give refills to
 2      patients. Your practice at Comprehensive Pain is that the
 3      patient had to come in after a certain period of time,
 4      usually 30 days or so, right?
 5      A.   Correct. Because they would bill that to insurance as a
 6      low-level visit.
 7      Q.   Different types of visits cost different money?
 8      A.   Correct.
 9      Q.   And so the patient would come back in?
10      A.   Yes.
11      Q.   And these are these medication visits?
12      A.   Yes.
13      Q.   But if you made the choice to prescribe Subsys on a
14      follow-up visit, it was assumed that when they'd come in on
15      this medication visit, they were going to get that renewed?
16      A.   Yes.
17      Q.   I just want to show you -- just a few more questions on
18      the medical records and I'm going to move on.
19                  So you were asked questions about Sara Dawes, one
20      of your patients. Do you remember that?
21      A.   Yes.
22      Q.   You were asked questions about decreasing her Subsys over
23      time?
24      A.   Correct.
25      Q.   I'm going to show you page 47 of Exhibit 6002. And you
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 68 of 169
                                                                         68




 1      were asked about decreasing her dosage.
 2                  Do you see up here on the date of service before
 3      the one you were asked about, 9/23/2014?
 4      A.   Yes.
 5      Q.   Can you read where I pointed here, reports?
 6      A.   "Reports she would like to decrease the Subsys somewhat
 7      as she is feeling quite dependent on it."
 8      Q.   Thank you. According to this record, what is your
 9      understanding of what motivated you to eventually start
10      decreasing her Subsys dosage?
11      A.   Well, I believe it was twofold. I believe according to
12      the record it states that she indicated she wanted to
13      decrease it. But I also know that in that practice around
14      about that time the doctor had mandated that we try to
15      decrease all of the patients' total opioid doses, and he had
16      also told me to avoid prescribing Subsys due to the legal
17      situation and to separate the practice from the company.
18      Q.   So in other words, by fall of 2014, the doctor had some
19      concerns?
20      A.   Was that 2014 or 2015?
21      Q.   When do you remember the doctor having these concerns?
22      I'm going to go back to that page in the records.
23      A.   I don't recall exactly, but I believe it was shortly
24      after the period when -- I believe it was shortly after the
25      period that we first were notified or found out that the
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 69 of 169
                                                                         69




 1      government was asking questions to patients.
 2      Q.   Do you remember about when that was?
 3      A.   I don't, but I think that would be -- I'm not good with
 4      dates, obviously, but I believe that would be indicated on
 5      that text message maybe to Jessica when I asked her to
 6      check -- to let corporate know, I think. It was either
 7      around that time -- it was certainly in 2015.
 8      Q.   So by 2015, your memory is that the practice had concerns
 9      that the feds, as you said in your text, were looking at the
10      Subsys prescriptions?
11      A.   And all -- yes. Subsys prescriptions as well as all
12      large-dose opioid regimens.
13      Q.   So you've talked about Jean Vulte a little bit. She was
14      one of the people who had refilled the Subsys on one of the
15      exhibits you were shown by Mr. Stojilkovic?
16      A.   Yes.
17      Q.   Did she attend any of the dinners that you were paid to
18      attend by Insys?
19      A.   Yes, she did.
20      Q.   About how many?
21      A.   She attended quite a few.
22      Q.   Did she attend the ones that were educational components
23      or social events?
24      A.   Social events.
25      Q.   You were asked a lot of questions on cross-examination
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 70 of 169
                                                                         70




 1      about prescribing this fentanyl, the fentanyl patch, the
 2      Duragesic. Do you remember those questions?
 3      A.   Yes.
 4      Q.   What's the fentanyl patch? What kind of medication is
 5      that?
 6      A.   That's a long-acting medication. It's a patch that goes
 7      on your skin. The patient will put it on, and it stays on
 8      for 72 hours is what it's supposed to be, but some patients
 9      had it on for only two days and would change it. It's a
10      fentanyl. So it goes released over time.
11      Q.   And is that different than the delivery mechanism for
12      fentanyl in Subsys or Fentora or Actiq?
13      A.   The delivery method is different. The drug itself, I
14      believe, is the same. It's a fentanyl.
15      Q.   So they all have fentanyl, those drugs.
16      A.   Yeah.
17      Q.   Is there one that gets into your system faster and a more
18      potent fashion?
19      A.   The TIRF medications like the Fentora and the Subsys are
20      going to act quicker. They may not stay in your system as
21      long, but they act much faster.
22      Q.   And the Duragesic is not that kind of medicine?
23      A.   No.
24      Q.   That acts in a long-acting fashion, right?
25      A.   Corrects. That's long-acting, slow release.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 71 of 169
                                                                         71




 1      Q.   Two totally different things?
 2      A.   In some ways, yeah.
 3      Q.   You've also talked about short-acting opioid medications.
 4      Is that different than the Duragesic patch?
 5      A.   Yes. Short-acting -- well, there's really no
 6      short-acting in that class, fentanyl. But short-acting
 7      medicines like a Percocet, Oxycodone, Dilaudid, they're going
 8      to act faster than a long-acting, but they'll be maybe giving
 9      about four hours of relief or effect typically.
10      Q.   You were asked on cross-examination yesterday and today
11      about speaking with the government. Mr. Stojilkovic made
12      this chart over here, right, the cooperation chart?
13      A.   Yes.
14      Q.   You met with the government, you spoke with the
15      government on numerous occasions, right?
16      A.   I did.
17      Q.   When you met with the government, you talked to
18      prosecutors in Connecticut?
19      A.   Yes.
20      Q.   In New York?
21      A.   Yes.
22      Q.   Here in Massachusetts?
23      A.   Yes.
24      Q.   And when you spoke with the prosecutors and the agents
25      and the investigators in these different jurisdictions, were
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 72 of 169
                                                                         72




 1      you talking to all of them about Subsys or about other things
 2      as well?
 3      A.   Oh, when I was -- actually I talked a lot about -- so in
 4      the very beginning especially, I really wasn't aware that
 5      this was a bigger case than -- I thought the practice I
 6      worked for was also under investigation, so I talked a lot
 7      about the practice and the different things at the practice.
 8      Q.   Why did you think that, in other words, that the practice
 9      was under investigation? Were you being asked questions
10      about the practice by investigators?
11      A.   Yes.
12      Q.   So were you asked about Dr. Thimineur?
13      A.   I was. I was asked about Dr. Thimineur, the medication
14      visits, billing.
15      Q.   Were you asked about pain pumps?
16      A.   I was.
17      Q.   And about a certain type of compound cream, a certain
18      type of medication not Subsys or fentanyl?
19      A.   Oh, yeah. And I talked to some people in Connecticut,
20      and I can't remember who they were, about Medimix, which is
21      compound creams.
22      Q.   Were you asked questions about something called neurostim
23      devices?
24      A.   Oh, yes.
25      Q.   On some of these occasions that Mr. Stojilkovic put up on
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 73 of 169
                                                                         73




 1      the board here, were some of those talking entirely about
 2      things other than Subsys? So like on the Medimix interview,
 3      for example?
 4      A.   Yeah. That had nothing to do with Subsys whatsoever.
 5      Q.   And on some of the times you were talking about Subsys,
 6      right?
 7      A.   Yes.
 8      Q.   But is it accurate to say you were interviewed 36 times
 9      about this case and these defendants here?
10      A.   Well, no. That would not be accurate, then, about this
11      case per se. Because in the beginning this wasn't a case.
12      Q.   In fact, after you were first approached by law
13      enforcement, did you agree to proactively cooperate with
14      them?
15      A.   Yes. I agreed to cooperate before I pleaded guilty.
16      Q.   And did you take any steps to like physically cooperate
17      with them besides giving information?
18      A.   Oh, yes. I wore a wire, and I made phone calls that were
19      recorded with them present.
20      Q.   And was that during some of these interactions that you
21      had with law enforcement?
22      A.   Well, I don't know which ones he's talking about, but
23      yes, those were interactions with law enforcement that I had
24      in the past several years.
25      Q.   Do you remember the first time you were interviewed by
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 74 of 169
                                                                         74




 1      somebody from the Boston team?
 2      A.   Vaguely.
 3      Q.   Do you recall in terms of time was it close to when you
 4      came and testified in the grand jury?
 5      A.   I don't remember.
 6      Q.   So at some point you were asked to look at a number of
 7      patient files, right, the actual full patient files from
 8      Comprehensive Pain, and you were asked to look through those
 9      and explain your medical decision-making?
10      A.   Here for this case?
11      Q.   Yes.
12      A.   Yes. I've also looked at files for the State of
13      Connecticut as well, different files.
14      Q.   Were those files for the State of Connecticut related to
15      Subsys?
16      A.   They were related to high opioid prescribing, and I don't
17      recall whether Subsys was prescribed or not.
18      Q.   So when you say that, were you interviewed by the State
19      of Connecticut about opioid prescribing at Comprehensive
20      Pain & Headache in general?
21      A.   Yes.
22      Q.   So is that when you were asked to look at some examples
23      of patient files for those individuals?
24      A.   Yes.
25      Q.   In terms of here for this case, when is the first time
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 75 of 169
                                                                         75




 1      you were given the stack of medical records that you reviewed
 2      on direct and you were asked to look through those and
 3      comment on your medical decision-making?
 4      A.   The other day or last week, sometime when I was here.
 5      Q.   So prior to that, had you been asked at times specific
 6      questions about certain patients, like why things were
 7      written in the file or why they were written on the opt-in
 8      form or directed questions like that?
 9      A.   I think so.
10      Q.   But the first time you sat down with the agents and the
11      stack of files that you were shown and you were asked to look
12      through those was recently, right?
13      A.   Yes.
14      Q.   And you were asked on cross-examination a long series of
15      questions about prescribing, and you were asked a lot about
16      your testimony about the medical necessity of your
17      prescriptions. Do you remember that?
18      A.   I do.
19      Q.   And so you were asked a lot of times -- well, you never
20      told them the scripts weren't necessary, right? Do you
21      remember that?
22      A.   I never told who?
23      Q.   Mr. Stojilkovic asked you a lot of times that in all of
24      the meetings you had with the government up until the one
25      where you reviewed the files, you never told them that your
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 76 of 169
                                                                         76




 1      prescriptions were medically unnecessary. Do you remember
 2      those lines of questioning generally?
 3      A.   Oh, when he asked me, yeah, that I had never stated that
 4      to the government?
 5      Q.   That's right.
 6      A.   Correct.
 7      Q.   So in each of those meetings where you met with the
 8      government, did they ask you about those meetings about the
 9      medical necessity in your decision-making?
10      A.   No.
11      Q.   Did you admit in the grand jury that the bribe money made
12      you prescribe more Subsys than you otherwise would have?
13      A.   I think so.
14      Q.   Do you have the grand jury in front of you?
15      A.   I do.
16      Q.   Take a look at page 89, please, lines 1 through 17. Take
17      your time. Read through those 17 lines and let us know,
18      please.
19      A.   Yes. I've read it.
20      Q.   Did you admit in the grand jury that the bribe money made
21      you prescribe more Subsys than you otherwise would have?
22      A.   Yes. It made me prescribe more because I had an interest
23      in it. I mean --
24      Q.   Did the bribe money change your prescribing habits?
25      A.   Yes.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 77 of 169
                                                                         77




 1      Q.   How did the money change your prescribing habits over
 2      time?
 3      A.   The fact that I was getting paid and getting more speaker
 4      programs, I was more inclined to choose Subsys as my drug of
 5      choice for prescribing versus other medications.
 6      Q.   And you testified about first looking for cancer
 7      patients, then looking for patients with a history of cancer,
 8      and then looking for other places you could prescribe the
 9      Subsys. Do you remember those questions generally?
10      A.   I do.
11      Q.   So over time did you become less selective in your
12      prescription of Subsys?
13      A.   Yes, I did.
14      Q.   Why?
15      A.   Because they were getting approved by insurance, and I
16      was getting more speaker programs. I think if you look at
17      the number of speaker programs that I was getting, after a
18      while it became once a week.
19      Q.   So did you do it because you were getting paid?
20      A.   Ultimately, yes.
21      Q.   You prescribed it for the money?
22      A.   Yes.
23                   MR. LAZARUS: Your Honor, may I have one brief
24      moment to confer with counsel?
25                   THE COURT: Yes.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 78 of 169
                                                                         78




 1      BY MR. LAZARUS:
 2      Q.   When you gave information in Connecticut, did you also
 3      give information about Natalie Levine?
 4      A.   Yes.
 5      Q.   And do you know whether she's been charged?
 6                  MR. STOJILKOVIC: Objection.
 7                  MR. LAZARUS: I'll withdraw it.
 8                  MR. STOJILKOVIC: This is a testifying witness.
 9      BY MR. LAZARUS:
10      Q.   In those meetings you also provided information on
11      Natalie Levine and other individuals?
12      A.   I did.
13      Q.   By the way, when you were completing your medical records
14      and your notes, in terms of how you chose what information
15      you were putting in there, you were shown an example where
16      you put the word "cancer" in all caps, right?
17      A.   Correct.
18      Q.   So when you were completing those medical records, what
19      understanding, if any, did you have that people could be
20      reviewing them and looking at your decision-making?
21      A.   So those notes would be sent to the prior authorization
22      people who would then submit them to the insurance company.
23      So as I understood it, if my note indicated the cancer, if
24      there was any, whether it be a history or what, that standing
25      out would be more likely to get approved.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 79 of 169
                                                                         79




 1      Q.     So you chose things to write based on what would happen
 2      with those notes afterwards?
 3      A.     Yes.
 4                    MR. LAZARUS: Nothing further, Your Honor. Thank
 5      you.
 6                    MR. STOJILKOVIC: Your Honor, very briefly.
 7                    THE COURT: That's fine.
 8                               RECROSS-EXAMINATION
 9      BY MR. STOJILKOVIC:
10      Q.     Ms. Alfonso, you mentioned that when you started
11      cooperating with the government you did some wire recorded
12      calls, right?
13      A.     Yes.
14      Q.     Not with any of the defendants in this case, though?
15      A.     No.
16      Q.     You had a wire call with Jessica Crane?
17      A.     I don't know.
18      Q.     I just want to clear up a couple of things about
19      Ms. Dawes.
20                    MR. STOJILKOVIC: If we can have 6002 back up.
21      Q.     You were asked about the different kinds of office
22      visits. I just want to take a look at page 37. This is Sara
23      Dawes. This is a follow-up office visit entry, right? This
24      is not just medication management, is it, right?
25      A.     Correct.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 80 of 169
                                                                         80




 1      Q.   Okay. And if we scroll down here, this is JV. That's
 2      Jean Vulte?
 3      A.   Correct.
 4      Q.   And if we scroll to the next page, she continues,
 5      Ms. Dawes, on her prescribed medications including Subsys,
 6      right?
 7      A.   I can't tell. You'd have to scroll down.
 8      Q.   Do you see the Subsys --
 9      A.   That says "Current medications." That doesn't say what
10      she prescribed.
11      Q.   Okay. If you go up to the top. It says the patient is
12      managing pain on the prescribed medication regimen, correct?
13      A.   It does, yes.
14      Q.   You have no reason to believe that at this time Ms. Vulte
15      took her off Subsys?
16      A.   Well, we would know, I think, if we went down further.
17      But I have no reason to believe it, based on that note.
18      Q.   And you testified that you texted with Jessica Crane in
19      February, starting in February of 2015, about concerns
20      because the feds were asking around?
21      A.   Yes.
22      Q.   But I want to look at the page counsel showed you,
23      page 47 of the records of Ms. Dawes. So I'm still on 6002,
24      page 47. Counsel had directed you to an entry in September
25      of 2014. And the patient explored with you decreasing
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 81 of 169
                                                                         81




 1      Subsys, and you said you would decrease it to 400, right?
 2      A.   That's what it says, yes.
 3      Q.   That is about five months before the feds started asking
 4      your patients -- questions of your patients, going off of the
 5      text with Jessica?
 6      A.   Going off of the text, yes.
 7                 MR. STOJILKOVIC: Nothing further. Thank you.
 8                 MS. MINER: Your Honor, I just have a couple.
 9      Quickly.
10                 THE COURT: She's entitled to cross. I was just
11      hesitating over the fact that she's doing recross without
12      having done regular cross. It's a little bit out of order.
13                 MS. MINER: They brought it up, Your Honor.
14                 THE COURT: Go ahead.
15                                CROSS EXAMINATION
16      BY MS. MINER:
17      Q.   Could I have Exhibit 6000 up. If you could go to the
18      bottom where Mr. Lazarus showed you part of the speaker
19      program where Mike Gurry spoke, correct?
20      A.   Yes, ma'am.
21      Q.   Now, you're aware that Insys had a number of programs to
22      help patients pay for medicine, correct?
23      A.   Correct.
24      Q.   They had a voucher program where they could get free
25      product, right?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 82 of 169
                                                                         82




 1      A.   Correct.
 2      Q.   And they had a copay assistance program, correct?
 3      A.   I believe so.
 4      Q.   And neither of those programs are available to Medicare
 5      patients, are they?
 6                 MR. LAZARUS: Objection. Foundation.
 7                 THE COURT: Overruled.
 8      A.   I don't know, but I don't remember. But --
 9      BY MS. MINER:
10      Q.   You had Medicare patients in your practice. Isn't that
11      fair?
12      A.   Oh, yes.
13      Q.   And do you recall that Medicare patients couldn't get
14      assistance directly from companies?
15      A.   I believe so.
16      Q.   And what Mr. Gurry was reporting in this program was on
17      Insys's charitable ventures, they help Medicare patients get
18      those medicines. Isn't that right?
19      A.   It appears that way, yes.
20      Q.   Thank you.
21                 MR. LAZARUS: Just one question, Your Honor.
22                 THE COURT: Yes. So now because she's been allowed
23      to cross, he gets to do the redirect on her cross.
24                 MR. LAZARUS: Thank you, Your Honor.
25                              REDIRECT EXAMINATION
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 83 of 169
                                                                         83




 1      BY MR. LAZARUS:
 2      Q.   Do you have any independent memory, aside from looking at
 3      this speaker training agenda, Exhibit 6000, what Mr. Gurry
 4      talked about?
 5      A.   No.
 6                 THE COURT: You're the only one that still has a
 7      shot.
 8                 MS. MINER: No. Thanks.
 9                 THE COURT: You're excused.
10                 Who's your next witness?
11                 MR. YEAGER: Michael Babich, Your Honor.
12                 THE COURT: Does it make sense to take the break
13      now and start him fresh at a little after 11:00?
14                 MR. YEAGER: That's fine.
15                 THE COURT: So I just want to take the break now.
16      11:05.
17                 THE CLERK: All rise for the jury.
18                 (The jury exits the courtroom.)
19                 (Court recessed at 10:49 a.m.)
20                 THE CLERK: All rise.
21                 (The jury enters the courtroom.)
22                 THE CLERK: Court is back in session. Please be
23      seated.
24                 THE COURT: Call your witness, please, Mr. Yeager.
25                 MR. YEAGER: United States calls Michael Babich to
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 84 of 169
                                                                         84




 1      the stand.
 2                 THE CLERK: Can you please stand and raise your
 3      right hand.
 4                 (MICHAEL BABICH duly sworn by the Deputy Clerk.)
 5                 THE CLERK: Thank you. You may be seated. Can you
 6      please state your name and spell your last name for the
 7      record.
 8                 THE WITNESS: Full name is Michael Lawrence Babich,
 9      last name B-A-B-I-C-H.
10                                DIRECT EXAMINATION
11      BY MR. YEAGER:
12      Q.   Good morning, sir.
13      A.   Good morning.
14      Q.   Could you please tell us where you currently live.
15      A.   I currently reside in Scottsdale, Arizona.
16      Q.   Where are you from originally? Where did you grow up?
17      A.   I was born and raised in the south side of Chicago.
18      Q.   Describe your education for the jury, please.
19      A.   I was raised in Chicago and went to a Catholic school
20      throughout K through 8 and all-male parochial Catholic high
21      school in Chicago and then moved on to the University of
22      Illinois in Champaign and Urbana for undergraduate school and
23      then received an MBA from Northwestern University in Chicago
24      as well.
25      Q.   And, sir, with regard to your undergraduate education,
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 85 of 169
                                                                         85




 1      when did you graduate from the University of Illinois?
 2      A.   1998.
 3      Q.   And when did you graduate -- when did you earn your MBA
 4      from Northwestern?
 5      A.   2007.
 6      Q.   Mr. Babich, are you testifying today pursuant to a
 7      cooperation agreement with the United States?
 8      A.   Yes, I am.
 9                   MR. YEAGER: May we please have Exhibit 1843.
10      Q.   Do you see that document, sir?
11      A.   Yes, I do.
12      Q.   Do you recognize it?
13      A.   Yes, I do.
14      Q.   What is it?
15      A.   It is my agreement to plead to two counts, two felony
16      charges, and it is the -- set forth my understanding of what
17      that plea is and also what my duties are.
18                   MR. YEAGER: Your Honor, I'd offer the document.
19                   MS. WILKINSON: Objection.
20                   THE COURT: Objection to the cooperation agreement?
21                   MS. WILKINSON: Yeah. The underlying document
22      coming in?
23                   THE COURT: Sidebar, please.
24                   (The following was held at sidebar.)
25                   THE COURT: I usually admit them.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 86 of 169
                                                                         86




 1                 MS. WILKINSON: It has all kinds of things in it --
 2      it's hearsay. It's a self-serving document in some ways, and
 3      he hasn't been impeached on his cooperation. So I see no
 4      reason why the underlying document should come into evidence.
 5                 MR. TYRRELL: It sort of vouches for him telling
 6      the truth insofar as it says that he agrees to testify
 7      truthfully, blah, blah, blah, blah.
 8                 MS. WILKINSON: Or it's hearsay.
 9                 MR. KENDALL: Your Honor, to be precise, I think
10      the only thing that's relevant is his understanding of his
11      promised reward inducement. So if they can get him to give
12      his own memory of it.
13                 THE COURT: I've never had anyone object to them
14      coming in.
15                 MR. WYSHAK: We generally put the plea agreements
16      in because I assume you're going to ask him about it on
17      cross. Are you saying you're not going to offer it on cross?
18                 MS. WILKINSON: I have no idea, but I don't think
19      that --
20                 MR. WYSHAK: Well, no --
21                 MS. WILKINSON: Excuse me. Could you please let me
22      finish? You have talked on and on. If would be nice if you
23      would let somebody finish when they start.
24                 MR. WYSHAK: Sure.
25                 MS. WILKINSON: He does it all the time.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 87 of 169
                                                                         87




 1                  THE COURT: He's not the one that talks the most on
 2      and on. It's not you either.
 3                  MS. WILKINSON: Thank you for that small
 4      compliment. I'll take it.
 5                  I don't think it should come in at this point. It
 6      is his recollection. And if we open the door on cross, then
 7      of course he can introduce it on redirect. He didn't even
 8      ask him what his understanding is. It's a hearsay document.
 9      He hasn't been attacked for his credibility about his
10      understanding of the deal. So I object to putting it into
11      evidence.
12                  MR. YEAGER: I intend to ask about his
13      understanding of the document. The point is I'm offering it
14      up to be completely transparent. I've offered it with a
15      previous witness with no objection.
16                  THE COURT: He's asking it in front of the cross.
17                  Look, I haven't ever encountered this, and I
18      haven't thought about it. Let's just keep it out from now.
19      I'm happy to think about it overnight.
20                  MR. YEAGER: Understood.
21                  (End of sidebar.)
22      BY MR. YEAGER:
23      Q.   Mr. Babich, are you familiar with the document?
24      A.   Yes, I am.
25      Q.   I'd ask what's your general understanding of the
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 88 of 169
                                                                         88




 1      document?
 2                  MS. WILKINSON: I object to the understanding of
 3      the document or the agreement?
 4                  THE COURT: I think he's entitled to either one.
 5      But now he's asked about --
 6      BY MR. YEAGER:
 7      Q.   What's your understanding of the agreement?
 8      A.   The understanding of the agreement is that I have changed
 9      my plea from a not guilty plea to a guilty plea to two
10      separate charges.
11      Q.   What were those charges, sir?
12      A.   It was two counts. The first count I pled guilty to was
13      conspiracy to commit mail and wire fraud. The second count
14      is a count of mail fraud.
15      Q.   And with regard to the agreement that you have with the
16      United States, do you have an agreement with the United
17      States regarding a recommendation on the plea -- on the
18      charges for which you've pled guilty?
19      A.   It's my understanding that the government will determine
20      if my testimony is truthful and would potentially make a
21      recommendation to the judge based on my truthfulness and
22      cooperation. I'm not guaranteed anything from that.
23      Q.   What is your understanding of the determination of your
24      sentence? Who holds that responsibility?
25      A.   It's Your Honor. It's Judge Burroughs.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 89 of 169
                                                                         89




 1      Q.   Do you understand, sir, that you're under oath here today
 2      and you need to testify truthfully?
 3      A.   Yes, I do.
 4      Q.   Just to go over it again, to what crimes have you pled
 5      guilty, sir?
 6      A.   It was two counts. The first count is a conspiracy to
 7      commit mail and wire fraud, and the second count is a mail
 8      fraud charge.
 9      Q.   Now, with regard to those counts -- I want to get back to
10      them a little bit later, but first I want to do some
11      background with regard to your experience with Insys
12      Therapeutics. Okay?
13      A.   Yes.
14      Q.   What was your first job after graduating from college?
15      A.   I started my career working at Northern Trust Bank in
16      Chicago, Illinois. I was in a two-year rotation program. It
17      was for fresh graduates to experience all the different
18      aspects of the bank and eventually determine which division
19      you want to go to within the bank. Northern Trust Bank is a
20      large bank based in Chicago, Illinois, headquartered there.
21      Q.   You graduated from college. What was your degree in?
22      A.   It was a general business degree, liberal arts degree.
23      Q.   You went to work at Northern Trust, correct?
24      A.   Yes.
25      Q.   How long did you do this rotation program that you talked
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 90 of 169
                                                                         90




 1      about?
 2      A.   It was supposed to be two years. I was plucked out of
 3      the program during the second year of the program.
 4      Q.   When you say you were plucked out of the program, what
 5      does that mean?
 6      A.   I had an older friend who used to work in a different
 7      division of the bank, in the investment division, and he had
 8      left the company, and they asked him if he had any
 9      recommendations to fill his spot. And he introduced me to
10      the boss of this specific division.
11      Q.   So how old were you when you started at Northern Trust?
12      A.   Between 22 and 23.
13      Q.   And how long did you work at Northern Trust?
14      A.   About three years or so.
15      Q.   What was the division that you transferred to?
16      A.   It was called the northern investment counselors. It was
17      a division of which they managed money for high net worth
18      individuals. It was supposed to be $10 million or more
19      clients they would only accept.
20      Q.   So what was your job? What did you do there?
21      A.   I worked for two of the money managers as their
22      assistant. So I would handle any requests that my two bosses
23      had, the two managers. So I'd run reports for clients. I
24      would also recommend -- I would be in charge of presenting to
25      the management team whether or not we should buy Coke or
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 91 of 169
                                                                         91




 1      Pepsi, depending on where the stock price was trading at that
 2      time. Overall client service.
 3      Q.   You've analyzed investments. Is that essentially what
 4      you did?
 5      A.   Yes, I did.
 6      Q.   What about them did you analyze? What were you
 7      determining?
 8      A.   I was helping the management team within this division,
 9      there was a group of about 20 of us, with which stocks we
10      should be buying for our high net worth clients.
11      Q.   How long did you work at Northern Trust?
12      A.   I believe almost four years total.
13      Q.   And why did you leave?
14      A.   Northern Trust was a place that -- we call them lifers.
15      It was a great company, still is a great company in Chicago,
16      where once people leave they normally -- once people get
17      there, they normally don't leave.
18                 But one day I was working on -- I was the lowest on
19      the totem pole. I believe it was Labor Day or Memorial Day,
20      a Monday holiday and I had to go into the office just in case
21      the client called. The head boss of the division happened to
22      come in that day and he asked me to go to breakfast. And he
23      told me about an opportunity with a potential client of his
24      in this division that was looking to hire someone at his
25      family office.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 92 of 169
                                                                         92




 1                 And I was surprised because this was the head boss
 2      of my division telling me that I should go explore another
 3      job when, in fact, I was thinking I would be there for 30 or
 4      40 years. But he told me even though I was up and coming in
 5      the division, Northern Trust is very bureaucratic and I
 6      probably wouldn't get promoted until the other five people
 7      ahead of me were promoted because that's just the way big
 8      companies work.
 9      Q.   So what did you do?
10      A.   I went for the interview with the gentleman that he
11      suggested.
12      Q.   Who was that person?
13      A.   John Kapoor.
14      Q.   Do you see Mr. Kapoor in the courtroom here today?
15      A.   Yes, I do.
16      Q.   Would you please point to him and describe an item of
17      clothing he's wearing?
18      A.   He is in the front in a dark blue suit, blue shirt, and a
19      dark blue tie.
20                 MR. YEAGER: Your Honor, may the record reflect
21      that the witness has identified defendant John Kapoor.
22                 THE COURT: Yes.
23      BY MR. YEAGER:
24      Q.   So how old were you when you interviewed with Dr. Kapoor?
25      A.   It was in 2001, so I would have been approximately
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 93 of 169
                                                                         93




 1      25 years old.
 2      Q.   Describe the interview.
 3      A.   I went up there. It was in Lake Forest, Illinois, which
 4      is about 40 miles north of Chicago, where I lived and worked
 5      at the time. And I met with John for approximately one hour.
 6      He quizzed me on my background. We discussed investment
 7      philosophies. This was early in the summertime.
 8                 And I left the interview and didn't hear anything
 9      for about a month or so, which is atypical of -- normally
10      when you interview with a corporation you either get called
11      back or they notify you in some manner that you didn't get
12      the job.
13      Q.   Okay. So did you hear from Mr. Kapoor at some point?
14      A.   I heard from his assistant later on in the summer, in the
15      July timeframe. So about a month and a half or two months
16      had passed, and I went back there and interviewed once again
17      for the position, yes.
18      Q.   And the second interview, what happened after that?
19      A.   Again I didn't hear anything for about six or seven
20      weeks, didn't receive a phone call. I had called in just to
21      see if there was any follow-up. And then unfortunately the
22      events of September 11 took place, and a couple of days after
23      that I checked the mail and I had an offer letter from
24      EJ Financial, which was the name of his family office, to
25      join his company as a portfolio analyst.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 94 of 169
                                                                         94




 1      Q.   Did you take the job?
 2      A.   I did, yes.
 3      Q.   What was your starting salary at EJ Financial?
 4      A.   70,000.
 5      Q.   What year was that? 2001; is that right?
 6      A.   2001 I joined.
 7      Q.   You've known Mr. Kapoor since then?
 8      A.   Yes.
 9      Q.   Describe the place that you went to work after Northern
10      Trust, EJ Financial.
11      A.   It was a family office just dedicated to managing all the
12      aspects of Kapoor's life. It was -- they had accounting
13      staff, couple secretaries, and one or two people who dealt
14      with investments, and myself.
15      Q.   And what was your role?
16      A.   My role to start off as a portfolio analyst was -- it was
17      twofold. The first was there was a portfolio that he kept
18      in-house of approximately $100 million that he wanted me to
19      help him manage. And the second was to interview and hire
20      and fire outside money managers that managed another certain
21      part of his assets.
22      Q.   And so what did you do on a daily basis? Can you
23      describe that for us, please?
24      A.   Sure. So with the $100 million accounts that I had when
25      I first got there, there was large concentrations, meaning of
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 95 of 169
                                                                         95




 1      the 100 million. For example, there was one stock that he
 2      owned which was HealthSouth, and he had approximately north
 3      of $25 million worth of stock.
 4                 So my discussions with him around that was really
 5      the risk in that if that company were to go to zero, you're
 6      losing a large chunk of money. And my goal is to analyze
 7      these companies and make recommendations to Kapoor about
 8      whether I thought they were good or bad investments.
 9      Q.   I want to talk about HealthSouth in a second, but
10      describe your relationship with Dr. Kapoor at the time.
11      A.   At the time the way the office was shaped, it was kind of
12      a U-shaped office. And his office was in one corner, and I
13      was in a small room with four cubicles, and I was in the
14      other corner.
15                 So the face time with him in my first couple of
16      years of working there was very minimal. Most of the
17      communication that we had was via email. I would email his
18      email address, and Nellie, his assistant, would print off
19      those emails.
20                 And then if there was a response when I came in in
21      my cubicle, there would be her interpretation of what he
22      wrote down as to whether or not I could say buy, sell,
23      whatever the instructions were at that time.
24                 So it was first couple of years just a situation
25      where I didn't know him that well. I occasionally was put in
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 96 of 169
                                                                         96




 1      front of him to discuss some ideas, and the phone calls were
 2      very infrequent.
 3      Q.   You mentioned HealthSouth a little while ago. Do you
 4      remember that?
 5      A.   Yes.
 6      Q.   Tell us about HealthSouth. What was your involvement
 7      with HealthSouth?
 8                  MS. WILKINSON: Objection. Relevance.
 9                  THE COURT: Are you just asking about his job?
10                  MR. YEAGER: I'm asking about his job and also the
11      interaction with regard to his daily interaction with
12      Dr. Kapoor, Your Honor. It's important for the case.
13                  THE COURT: I'll give you some latitude on it, but
14      don't spend too much time on it, please.
15      BY MR. YEAGER:
16      Q.   What is HealthSouth?
17      A.   As I mentioned, John had a large amount of stock in
18      HealthSouth, north of $25 million. My recommendation to him
19      was to start to sell the stock for two reasons. One, he
20      owned too much of it. The second, my duty as an analyst was
21      I saw some inconsistencies in what the company was saying to
22      Wall Street. They're a publicly traded company. And I
23      eventually was successful in convincing John to sell
24      approximately 80-plus percent of his HealthSouth stock. That
25      turned out to be a great idea --
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 97 of 169
                                                                         97




 1                 MS. WILKINSON: Your Honor --
 2                 THE COURT: Sustained.
 3      BY MR. YEAGER:
 4      Q.   What happened after you talked to Dr. Kapoor about
 5      HealthSouth?
 6      A.   We sold a large amount of stock, and HealthSouth stock
 7      tanked because of some issues they had.
 8                 MS. WILKINSON: Objection.
 9                 THE COURT: Sustained.
10                 MS. WILKINSON: I move to strike, Your Honor. Same
11      thing we were --
12                 THE COURT: He's allowed to testify about his
13      relationship with Dr. Kapoor, but sort of the detail about
14      the money and the stock and all that really isn't relevant to
15      this case.
16      BY MR. YEAGER:
17      Q.   After you sold the stock, Mr. Babich, what happened?
18      A.   I walked into my cubicle one morning and there was an
19      envelope from EJ Financial with my name written on it in the
20      handwriting of Nellie Oquendo. When I opened it, it was a
21      $5,000 check from John Kapoor's personal checking account to
22      myself.
23      Q.   And what did you do?
24      A.   I called my parents and told them you wouldn't believe
25      what just happened.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 98 of 169
                                                                         98




 1      Q.   Describe your relationship with Mr. Kapoor after the
 2      HealthSouth sale.
 3      A.   The amount of face time that I received from him
 4      increased slowly. I was able to attend more meetings with
 5      him and also just get to know him a little bit better. He
 6      was very distant in the first couple of years. And at that
 7      time, right after that event, we started to talk more and
 8      more about investment ideas.
 9                 In addition, he had one person that was fired from
10      EJ Financial that handled his private equity investments, and
11      I was friendly with the person, the employee, and I knew what
12      his job was. So I went to John and said, you don't need to
13      hire someone from the outside, I can handle his
14      responsibilities. So I eventually took on more
15      responsibility.
16      Q.   With regard to that responsibility, did something happen
17      with regard to Dr. Kapoor's spouse?
18      A.   Yes. She passed away.
19      Q.   Describe your relationship following her death.
20      A.   He took some time for himself after the passing,
21      approximately I would say 18 months where he wasn't in the
22      office very often.
23                 And I was given more responsibility in the fact
24      that he had large positions in some publicly traded companies
25      of which he was the chairman of some of these companies. And
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 99 of 169
                                                                         99




 1      I was asked to listen in to some of their board calls and
 2      just pay more attention to those, give my opinion of what was
 3      going on with those companies. So it was just a continued
 4      added responsibility during that 18-month time period where
 5      he wasn't as present in the office.
 6      Q.   Describe how you came to have contact with Mr. Kapoor
 7      with regard to your work. How did you interact with him?
 8      A.   Mostly by email still at that point. I would send emails
 9      to his email account, and the responses would be given back
10      to me in written form by his assistant.
11      Q.   And did that practice ever change during the 18 years
12      that you knew him?
13      A.   No. That was always the main form.
14      Q.   Mr. Babich, what are branded drugs?
15      A.   Branded drugs are products that are given what's called
16      exclusivity by the FDA. If you get approval for a branded
17      drug, you are allowed to sell and market that product without
18      a generic coming into the market. So you have a period
19      where, since the company was the one who developed the drug,
20      they have that period of time where they can go out and
21      maximize their profits for all the efforts that they put into
22      developing the drug.
23      Q.   So what is Sciele Pharmaceuticals?
24      A.   Sciele Pharma was a company that John owned more than
25      20 percent of the shares. I believe he was one of the
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 100 of 169
                                                                          100




 1      creators of the company. He was the chairman of the company
 2      for a period of time. And it was a company where Patrick
 3      Fourteau who was also on the board of Insys was the CEO at
 4      the time in addition to Pierre Lapalme.
 5      Q.    What did they sell? What does Sciele sell?
 6      A.    They sold a number of products. The two main products
 7      that at that I recall was Sular, which is a calcium channel
 8      blocker. And another prominent product that they had was a
 9      nitroglycerin spray; it was called the Nitrolingual
10      Pumpspray.
11      Q.    When you say it's a Nitrolingual Pumpspray, is it a
12      similar technology to what was ultimately used with Subsys?
13      A.    Yes. Similar technology, spraying it in the tongue area.
14      Q.    What is Alliant Pharmaceuticals?
15      A.    Alliant Pharmaceuticals was a private company that was
16      started during my time of working at EJ Financial.
17                  It was a pediatric company that we became aware of.
18      There was two entrepreneurs that were looking to market these
19      pediatric products, and they were unsuccessful in finding
20      someone to invest in them.
21                  But someone had recommended that they should meet
22      with John Kapoor. The two people behind the company, Mark
23      Pugh and Art Deas came to Lake Forest. I was involved in
24      those meetings from the onset.
25                  And John eventually agreed to invest in the company
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 101 of 169
                                                                          101




 1      as long as they followed his model, which was hiring -- it
 2      was called the low cost model, hiring sales reps at low base
 3      salaries. Our base salaries for Alliant were approximately
 4      $30,000 with bonuses available for that. And for a
 5      smaller -- I believe the total investment of Alliant was
 6      approximately $2 million. We ended up selling the Sciele
 7      company -- I'm sorry. We sold Alliant, the pediatric
 8      company, to Sciele, for over $100 million.
 9      Q.    Describe your relationship with Dr. Kapoor after you
10      returned to work following the death of his wife.
11      A.    After about a year and a half or so passed, I received an
12      office which provided me just really more access to seeing
13      him when he'd come in in the morning. So our conversations
14      were more frequent during that time period.
15                  There was a lot of activity obviously with the
16      Alliant transaction that was going on at that time. And as
17      he was bringing in more money during that time period, Insys
18      pharmaceuticals also started during that period as well.
19                  MS. WILKINSON: Objection. Counsel, could you just
20      lay a foundation on the timing of that, when he came back?
21                  MR. YEAGER: Happy to.
22                  MS. WILKINSON: Thank you.
23      BY MR. YEAGER:
24      Q.    Do you know roughly what period of time he came back?
25      You said it was 18 months after she passed. Are you aware
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 102 of 169
                                                                          102




 1      when she passed?
 2      A.    I don't know the exact time period when she passed. But
 3      I'm talking about the late 2006 timeframe, early 2007.
 4      Q.    Just to go back for a second. You previously mentioned
 5      that you'd earned your master's in business administration.
 6      Describe how you did that while working at EJ Financial.
 7      A.    Northwestern offers a nighttime program where you attend
 8      school in the evening while you keep your job. So I was able
 9      to complete my degree while keeping my full-time job.
10      Q.    How did you pay for it?
11      A.    John Kapoor paid for the majority of it.
12      Q.    Describe that. How did that happen?
13      A.    He was always interested in doing -- when I approached
14      him about going to graduate school, he asked me what other
15      companies did for their employees.
16                  So I called a couple friends who work in that type
17      of business to see what is the average that companies pay
18      for. I showed him three examples of companies in Chicago and
19      what they pay for. And he agreed to pay for the vast
20      majority of it.
21      Q.    Okay. You mentioned Insys Therapeutics, and I want to
22      talk about how that began.
23                  But before we do, can you tell us during the time
24      period between when you started there and when you got
25      involved with Insys Therapeutics, what number of corporations
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 103 of 169
                                                                          103




 1      or businesses involving healthcare was John Kapoor directly
 2      involved with?
 3      A.    So when I first got there in the first couple of years,
 4      he was involved with five publicly traded companies at the
 5      time. The first one was Sciele, which we talked about. Its
 6      original name was First Horizon. They went through a name
 7      change. The second one was called Option Care. The third
 8      one was Introgen, the fourth one was Akorn, and the fifth one
 9      was Neopharm.
10      Q.    What is Insys Therapeutics?
11      A.    Early on?
12      Q.    Yes.
13      A.    Early on Insys, which stands for innovative systems, the
14      goal of starting Insys was to come up with the first generic
15      version of Marinol product.
16      Q.    Were you familiar with Marinol?
17      A.    Just from stories. In I believe it was the late '80s,
18      early '90s, there was a company that John was involved in
19      called Unimed, where he was the first person to market the
20      Marinol product. So I heard stories about that time, but not
21      being a physician I didn't know what the drug was at the
22      time.
23      Q.    Kapoor was involved with a company called Unimed and
24      there was a drug called Marinol; is that right?
25      A.    Yes.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 104 of 169
                                                                          104




 1      Q.    What is Marinol?
 2      A.    Marinol is a capsule that patients take. It has two
 3      indications. The first is a second-line therapy for cancer
 4      induced nausea and vomiting. The second line means if the
 5      first drug they're giving you isn't helping with the nausea
 6      and vomiting, Marinol is to be added on as the second drug.
 7                  The other indication that the product eventually
 8      got was for AIDS wasting. It was for appetite stimulation
 9      for AIDS patients, which was very prominent in the '80s.
10      Patients who unfortunately had AIDS were not the -- the
11      medications were not caught up by that point where they were
12      losing weight rapidly. So it was used as a weight stimulant,
13      appetite stimulant for patients.
14      Q.    Was Marinol branded or generic drug?
15      A.    At the time Marinol was a branded drug when it was at
16      Unimed.
17      Q.    What was the idea related to Insys Therapeutics and
18      Marinol?
19      A.    So Marinol was off patent, but there was no generic drugs
20      at the time back in 2005-2006 for Marinol.
21                  John had hired Dr. George Kottayil, who also used
22      to work at Unimed a number of years ago. And the strategy
23      when they developed Insys was to come up with the first
24      generic form of the Marinol product.
25                  The reason why that's important in the generic
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 105 of 169
                                                                          105




 1      space, whoever gets the first generic usually makes the bulk
 2      of the revenue from the product itself. So that was the
 3      rationale of why they started the company is to use the
 4      potential revenue to fund other projects.
 5      Q.    And was Insys a private or a public company?
 6      A.    It started off as a private company.
 7      Q.    And who was the primary investor in the company?
 8      A.    The sole investor was John Kapoor.
 9      Q.    How much did Dr. Kapoor have invested in Insys initially?
10      A.    The original plan was to get the generic drug approved
11      for $5 million or less.
12      Q.    So describe Mr. Kapoor's involvement, his day-to-day
13      involvement with Insys when it first started.
14      A.    When it first started --
15                  MS. WILKINSON: Objection. Timeframe.
16      BY MR. YEAGER:
17      Q.    When did Insys first start?
18      A.    It's complicated because there was a reverse merger,
19      which I don't want to be incorrect, but some documents will
20      state 1990 --
21                  MS. WILKINSON: Objection. What documents will
22      state, Your Honor.
23                  THE COURT: Without referring to what's in
24      documents.
25      BY MR. YEAGER:
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 106 of 169
                                                                          106




 1      Q.    What is Neopharm?
 2      A.    Neopharm was a -- the company that I mentioned earlier
 3      that when I joined EJ Financial, John had owned approximately
 4      20 percent or more of the company shares, and they were
 5      developing a drug for glioblastoma, which ultimately their
 6      Phase 3 trial failed and the company suffered severe stock
 7      price decline.
 8      Q.    How does Neopharm relate to Insys?
 9      A.    We eventually did a reverse merger and merged Insys and
10      Neopharm together.
11      Q.    When was that?
12      A.    It was in the 2009 timeframe, I believe.
13      Q.    So with regard to Dr. Kapoor's day-to-day involvement,
14      what was it at the time that you were dealing with this
15      research and development of a generic Marinol?
16      A.    So the office that the team -- the team was three
17      scientists who were the first three employees of Insys. They
18      found lab space in Mundelein, Illinois, which is
19      approximately ten minutes away from Lake Forest.
20                  And the involvement was whenever John wanted George
21      to come over to the office, George would come over and give
22      an update on the development of the generic Marinol. It was
23      approximately, as I recall, the ones that I was involved in,
24      once a month.
25      Q.    Who is George again?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 107 of 169
                                                                          107




 1      A.    George Kottayil was one of the original employees of
 2      Insys, and he also used to work at Unimed. So he had
 3      familiarity with the Marinol product and how to create it.
 4      Q.    So describe the initial success of the efforts with
 5      regard to this generic Marinol drug.
 6      A.    There was no success. It was a constant -- once we filed
 7      the application with the FDA to get the drug approved, the
 8      first response that we got from the FDA was that the generic
 9      drug had over 100 deficiencies with the application.
10      Q.    Just to be clear, the Marinol by the way, the generic
11      drug, it's a form of THC; is that correct?
12      A.    Yes.
13      Q.    The drug itself, you say you were having problems in
14      developing it, correct?
15      A.    Yes.
16      Q.    Were there any other drugs that Insys was researching and
17      developing at the time?
18      A.    At that initial onset, there was not.
19      Q.    Did that change at some point?
20      A.    Yes, it did.
21      Q.    Can you describe that for the jury, please.
22      A.    Sure. I mentioned before there was Sciele Pharma that
23      John used to be involved in. That company was eventually
24      sold.
25                   And he had told me that he was always surprised
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 108 of 169
                                                                          108




 1      that there weren't more sprays on the market. The reason for
 2      this, his surprise, was that they were selling a spray of
 3      this nitroglycerin which is used for angina attacks, people
 4      with heart issues. They were selling that at a significant
 5      premium to the generic tablets that were available out there.
 6                  MS. WILKINSON: Objection, Your Honor. Could we go
 7      sidebar?
 8                  THE COURT: Yes.
 9                  (The following was held at sidebar.)
10                  MS. WILKINSON: This testimony is totally
11      irrelevant about the pricing strategy. They did this in the
12      302's. It's totally prejudicial, as we know. Other cases
13      about a drug costing, the amount of testing has nothing to do
14      with Subsys.
15                  MR. YEAGER: It absolutely does.
16                  MS. WILKINSON: And it is only being introduced to
17      prejudice my client. It's not an argument or any issue they
18      raised in the trial thus far, and it has nothing to do with
19      Subsys, which was priced competitively with other branded
20      drugs. We all know those cases have been in the public, and
21      people are very concerned about that issue.
22                  MR. YEAGER: Judge, Ms. Wilkinson knows exactly why
23      it's relevant. It's in the 302's, and she's portrayed to
24      this jury in her opening statements and throughout, the
25      reason for Subsys, the sole reason is a sad moment with his
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 109 of 169
                                                                          109




 1      wife. That's part of the issue. What really happened was he
 2      realized that the nitroglycerin tablets, which cost ten cents
 3      on the dollar, sell and they make a sublingual spray and they
 4      make a lot of money off of it.
 5                  He opens up research at Insys Therapeutics to find
 6      a spray. Not a cancer spay, a sublingual spray to compete
 7      with tablets over a period of time, and that's how the Subsys
 8      spray started. It's absolutely relevant to the reasons
 9      behind the drug which have been raised by counsel on opening.
10                  Secondly, with regard to his corporate experience,
11      it's incredibly important. They've portrayed Mr. Kapoor as
12      somebody who is sort of back door, didn't know what was going
13      on. And the exact opposite is true. He was intimately
14      involved. Many of the strategies they were following at
15      Insys were created by him in other companies that Mr. Babich
16      is aware of.
17                  MS. WILKINSON: Your Honor, I guess they weren't
18      listening to my opening statement. I stood up and said he
19      was involved. It was his strategy. We've never taken the
20      position that he wasn't involved. I think what's what
21      counsel was expecting, but it's not what we've been saying.
22                  THE COURT: This is where I think the line is. You
23      can establish that he wanted to make money and that he was
24      motivated by making money. But not how much money he made
25      and that he was a billionaire and all that.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 110 of 169
                                                                          110




 1                  MR. YEAGER: That's fine. I have no issues with
 2      that.
 3                  MS. WILKINSON: But they've been doing that all
 4      along. That's very hard for me to object how much they made
 5      off selling a company.
 6                  MR. YEAGER: I didn't actually ask him --
 7                  MS. WILKINSON: Right. He wants to come after
 8      Dr. Kapoor. He's volunteering things you're not even asking.
 9      I agree.
10                  THE COURT: I'll give him a cautionary to answer
11      the question. You can establish his motivation for the
12      money. That's all fair. But the fact that he's rich and
13      that some in some way be relevant is not fair.
14                  MR. YEAGER: I understood.
15                  (End of sidebar.)
16                  THE COURT: Mr. Babich, if could listen to his
17      question and just answer the question. A little less
18      narrative and a little more direct response to the question.
19      Okay?
20                  THE WITNESS: Yes, Your Honor.
21                  THE COURT: He'll follow up with another question
22      if he wants.
23      BY MR. YEAGER:
24      Q.    Mr. Babich, just to go ahead, there was a drug that was
25      at Sciele that was a sublingual spray, correct?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 111 of 169
                                                                          111




 1      A.    Yes.
 2      Q.    What was of the significance of that when it came to
 3      Insys?
 4      A.    It was significant because John's idea was just that why
 5      aren't there more sprays, and that's when we started to -- he
 6      told George to evaluate some molecules to put in the spray
 7      device.
 8      Q.    Did John Kapoor express a motive behind wanting more
 9      sprays, a reason to find out if there were more sprays?
10      A.    The motive was that he thought it was a great delivery
11      system from his experience at Sciele, and they were able to
12      sell it a lot more than the generic.
13      Q.    Just to be clear, the generic was what?
14      A.    It cost pennies at the time.
15      Q.    So the generic, what form did the generic take it?
16      A.    They were little tabs.
17      Q.    And then there's a sublingual spray for the
18      nitroglycerin -- a sublingual nitroglycerin spray, correct?
19      A.    Yes.
20      Q.    They were able to make more money or the spray versus the
21      tablets; is that correct?
22      A.    That is correct.
23      Q.    So with regard to Insys, that idea, what happened at
24      Insys relative to that idea of finding more sprays?
25                   MS. WILKINSON: Objection to the leading.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 112 of 169
                                                                          112




 1                  MR. YEAGER: I'm trying to focus and move beyond
 2      the objection, Your Honor.
 3                  THE COURT: It's overruled.
 4      BY MR. YEAGER:
 5      Q.    Go ahead.
 6                  THE COURT: He has asked some leading questions,
 7      but that didn't happen to be one of them.
 8                  MS. WILKINSON: Okay. I'll be quicker next time.
 9      A.    George and John discussed various molecules that they
10      would look at, one of which was fentanyl, and there were some
11      others.
12      BY MR. YEAGER:
13      Q.    And so what happened with regard to research and
14      development of a new sublingual spray?
15      A.    I'm sorry. Could ask you that again?
16      Q.    Did they explore the fentanyl option or other options?
17      What happened with regard to research and development of this
18      fentanyl spray at Insys? Of the sublingual spray at Insys, I
19      should say.
20      A.    Yes. That was one of the molecules that was pursued. I
21      do not know what other molecules they pursued at that time.
22      Q.    All right. So with regard to fentanyl, did they pursue
23      that particular molecule?
24      A.    Yes, they did.
25      Q.    Describe the research and development related to that
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 113 of 169
                                                                          113




 1      idea using fentanyl as a sublingual spray.
 2      A.    The idea was that John knew that there was a lollipop,
 3      which was called Actiq, that dominated the market at that
 4      time. So he had told me that he believed that the spray
 5      would be more convenient to use than the lollipop.
 6      Q.    All right. Now, with regard to Insys, where was it
 7      currently located when the idea for the sublingual fentanyl
 8      spray starts to be worked on?
 9      A.    It was still back in Mundelein, Illinois.
10      Q.    Did that change at some point?
11      A.    Yes, it did.
12      Q.    Describe that for the jury, please.
13      A.    In early 2007, John had expressed to me that he had
14      always had a home in Arizona, and he was interested in moving
15      some of his operations back to Arizona. And he asked me if I
16      would be interested in moving to Arizona.
17                  I explained to him that I could do my job from
18      anywhere. I didn't really have a huge desire to move to
19      Arizona at that time, but he talked to me about getting more
20      involved at Insys, and that there would be an opportunity
21      there down the road if the company continues to make
22      progress.
23                  I went to meet with the three scientists to notify
24      them of John's intent to move the company to Arizona. And I
25      was surprised that they all agreed fairly quickly to move to
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 114 of 169
                                                                          114




 1      Arizona as well. So not having a scientific background, when
 2      I saw the three science people determine that they would move
 3      because their wives or significant others had very good jobs
 4      at some of the bigger pharmaceutical companies which were
 5      very prevalent up in that area, I was more convinced that
 6      maybe they're on to something if the science folks believe
 7      it. And I agreed to move to Arizona as well.
 8      Q.    So when you moved, were you working for Insys or
 9      EJ Financial? Who did you work for?
10      A.    When I moved, I was working for EJ Financial.
11      Q.    Did you play a role with regard to the move of Insys?
12      What were your responsibilities?
13      A.    Yes. Because it was only scientists at the time, John
14      had asked me to handle any of the business aspects of the
15      company. So I was in charge with finding a facility for the
16      headquarters to be in.
17                  In addition, lab space where the scientists can
18      work is not very prevalent in the Phoenix area, so I was in
19      charge of finding the engineers and architects to where we
20      actually built out our own laboratory. So at the time, I was
21      dedicating probably 30 or 40 percent of my time to Insys and
22      the rest for EJ Financial.
23      Q.    And with regard to the Insys, the structure when it moved
24      to Arizona, did it have a CEO or management structure
25      associated with it?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 115 of 169
                                                                          115




 1      A.    It did not, no.
 2      Q.    Who managed it?
 3      A.    John was the sole investor. I can't recall what the
 4      official titles were at that time, but it was always John's
 5      money. So everyone knew that he was the boss.
 6      Q.    When you moved, how old were you at this point?
 7      A.    30 to 31 years of age.
 8      Q.    You moved to Arizona. You're 30, 31 years old.
 9                  What was your job when you got there? What did you
10      do with regard to Insys Therapeutics once you arrived in
11      Arizona?
12      A.    Once we found the lab space and set up the company, I
13      eventually took the role as chief operating officer of the
14      company.
15      Q.    What were your responsibilities as the COO, chief
16      operating officer?
17      A.    Really nothing had changed. John would come in a couple
18      of times per week, get updates on the company, the hopes of
19      getting the generic approved. And by that time, we were
20      moving into testing the fentanyl spray in the first stage of
21      clinical trial.
22      Q.    I want to talk to you about that in a second.
23                  Where did you live when you moved there?
24      A.    When I first moved to Arizona, I was still commuting back
25      and forth to Chicago finishing up my MBA. So I lived in John
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 116 of 169
                                                                          116




 1      Kapoor's -- they called it the guesthouse, but it was a
 2      separate home about a mile away from his primary residence.
 3      Q.    And how long did you live there?
 4      A.    Probably greater than four months, four to six months.
 5      Q.    So you started to talk about the work that the company
 6      was doing on research and development. What were they
 7      working on?
 8      A.    The first stage of taking fentanyl into human patients,
 9      Phase 1.
10      Q.    What do you mean by Phase 1? Generally how do you
11      develop a drug in order to put it on the market? Very basic.
12      A.    I'll keep it basic because I'm not a doctor. But Phase 1
13      is where you test the drug in healthy human volunteers. So
14      in this instance, you are giving the drug to patients, and
15      you're really getting a read on what the blood levels look
16      like. More simply, how fast the drug is getting into the
17      patient's bloodstream.
18      Q.    Okay. And then are there other phases?
19      A.    Yes. There are Phase 2s and Phase 3 as well. In this
20      situation, since that product that I mentioned, Actiq, was
21      already out there, we were allowed by the FDA to skip Phase 2
22      and go directly into Phase 3.
23      Q.    All right. So let's talk about the different phases,
24      Phase 1 and Phase 3.
25                  Describe what happened with regard to the Phase 1
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 117 of 169
                                                                          117




 1      study of Subsys.
 2      A.    The Phase 1 study of Subsys, when we got the results in a
 3      graph form, it showed an IV, which was part of the arm. And
 4      when you receive an IV, that gets into the bloodstream very
 5      quick. IV is really just the gold standard of delivering a
 6      drug.
 7                  And then the other standard is -- most drugs that
 8      you take are consumed via mouth, so pills and other forms.
 9      And those take a while to get in the bloodstream.
10                  What we saw with the fentanyl product right away in
11      Phase 1, that we were very close to IV-like speeds. That was
12      very exciting from the scientific point of view, that we
13      showed that our drug is getting absorbed into the patient's
14      bloodstream quick.
15      Q.    So bottom line is it looked like it was going to be a
16      fast drug if it worked, correct?
17      A.    If it worked, yes.
18      Q.    Describe the financial plan for Subsys after positive
19      information came back in the Phase 1 study.
20      A.    It was at that time that we believed that we would
21      hopefully get the generic drug approved still -- first
22      because no other generic had come out yet. And now we had
23      some positive Phase 1 data.
24                  At the time, the pharmaceutical market was -- I'll
25      call it "hot," in Wall Street lingo. So the decision was
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 118 of 169
                                                                          118




 1      made to try to take the company public at that time.
 2      Q.    What is an IPO?
 3      A.    It's an initial public offering.
 4      Q.    Is that what you mean when you say taking the company
 5      public?
 6      A.    Yes.
 7      Q.    What basically is that? Can you just tell us what does
 8      it mean to take a company public?
 9      A.    Taking a company public for the most part is getting
10      outside investors, the big Wall Street firms, to invest in
11      your company. And then your company then gets traded. If
12      you watch CNBC and you see the tickers at the bottom, you go
13      from a private to a public company, but it's basically a way
14      to bring in additional investors into a company.
15      Q.    The's stock that is traded publicly, correct?
16      A.    Yes.
17      Q.    I could go buy stock in Insys once it's publicly traded;
18      is that right?
19      A.    Yes. Once it's public, you can.
20      Q.    What is the process associated, very basically, with
21      launching an IPO, an initial public offering? How long does
22      it take? What do you do?
23      A.    The attempt to do it takes approximately one year. You
24      hire a team of attorneys, auditors, and a complete management
25      team.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 119 of 169
                                                                          119




 1      Q.    And describe the size of the company as you planned for
 2      the first IPO.
 3      A.    So before we went to try to do the IPO, there was
 4      probably six or seven employees: scientists, myself, and an
 5      IT person. Once we decided to go to the IPO route, we hired
 6      an additional 10 to 12 people. So the employee count was
 7      approximately 20 people.
 8      Q.    And what happened with the initial public offering?
 9      A.    It failed because of the fact that by the time we
10      finished all the hurdles after one year, we still did not
11      have the approval for the generic drug. And the markets
12      weren't as hot as they were when we first started.
13                  So the bankers who initially agreed to help us with
14      the going public told us that there's no need to even try to
15      go out and raise money because it's just not going to happen.
16      Q.    All right. So what happened after the IPO failed?
17      A.    I was told to cut every potential spend that we had in
18      the company, which included firing the CEO that we had
19      brought in, firing the CFO and all other noncrucial employees
20      at that time.
21      Q.    Just to go back, when had you hired a CEO and CFO, if you
22      remember?
23      A.    We hired the CEO approximately in I believe late 2007,
24      and the CFO was shortly thereafter. You can't try to go
25      public without a CEO or CFO. So it was common practice.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 120 of 169
                                                                          120




 1      Q.    So you fired these employees including the CFO and the
 2      CEO; is that right?
 3      A.    Yes.
 4      Q.    Now, who do you work for at this point?
 5      A.    Eventually I became an employee of Insys Therapeutics. I
 6      don't know the exact date when that switched over. But while
 7      I was working for Insys, I was paid by EJ Financial for a
 8      period of time.
 9      Q.    In any event, you were not fired, correct?
10      A.    I was not, no.
11      Q.    Why was the CEO fired?
12                   MS. WILKINSON: Objection. Relevance.
13                   MR. TYRRELL: And foundation.
14                   THE COURT: He can lay the foundation. I'm not in
15      a position to gauge relevance without a sidebar. Do you want
16      a sidebar on it?
17                   MR. YEAGER: I'll move on, Your Honor.
18      BY MR. YEAGER:
19      Q.    Following the failed IPO, Mr. Babich, for Insys, what is
20      the financial position of the company?
21      A.    We are relying on John's funding. And the way that he
22      funded Insys was on an as-needed basis. So I would submit to
23      him that here's all the bills that we have, and here's how
24      much money I think we need for the next couple of months. So
25      it was always his determination as to how much money he would
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 121 of 169
                                                                          121




 1      put in at a given time.
 2      Q.    Let's talk about some of the funding that was necessary.
 3      You talked about the generic drug. How much money had been
 4      invested in the generic drug?
 5      A.    At that time, greater than $15 million.
 6      Q.    How about in Subsys? Describe the cost related to the
 7      Phase 1 and Phase 3 development of Subsys.
 8      A.    So the cost of doing a Phase 1 is relatively cheap. I
 9      believe it was in the million dollar range. But the Phase 3
10      study which we had not started at this time, we were
11      receiving quotes for greater than $25 million for the Phase 3
12      trial.
13      Q.    So directing your attention to 2010. Was there a second
14      effort at an IPO?
15      A.    Yes, there was.
16      Q.    Can you describe -- why was that attempted?
17      A.    Again the financial markets, particularly in healthcare,
18      became positive again. People were investing in a lot of
19      healthcare and pharmaceutical products. And at that point we
20      knew that we were going to be receiving our Phase 3 data
21      pretty soon. We were all anticipating a positive result from
22      the Phase 3.
23                  In addition, during that time period, I do believe
24      we received approval for the generic Marinol. However, we
25      were not the first approval for it, but at least the company
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 122 of 169
                                                                          122




 1      had made some type of progress.
 2                  The more pressing issue was the fact that John at
 3      this point had put more than $40 million in the company, and
 4      he had told me numerous times that he's never put this much
 5      money into a company. We need to figure out a way to get
 6      outside investors. And at that point, he decided we should
 7      try to go public again.
 8      Q.    And so did you try a second offering of an IPO?
 9      A.    Yes, we did.
10      Q.    And what happened?
11      A.    Again we failed. We never -- the different bankers who
12      agreed to work with us when we were cleared to go by the SEC,
13      once the SEC said legally you can go out and try to raise
14      capital, the bankers decided it would be a waste of time.
15      There was not enough appetite from the investor standpoint
16      that they would invest in the company at this time.
17      Q.    So what happened after the second IPO failed? What did
18      you do?
19      A.    We fired people again. We fired the CFO, and we fired
20      everyone else that was not core to the continuing success of
21      the company.
22      Q.    Okay. So after you fired people following the second
23      effort at an IPO, describe the position of the different R&D
24      projects at that point.
25      A.    Since we did not receive generic approval first, we were
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 123 of 169
                                                                          123




 1      a fentanyl spray company hoping that the Phase 3 results came
 2      out positive.
 3      Q.    Just explain what you mean by that very briefly. You did
 4      not receive -- you weren't the first generic product for the
 5      Marinol drug, is that correct, for the generic THC?
 6      A.    Yes. So we lost out on that opportunity. So at that
 7      point, all the future potential success of Insys was going to
 8      be based on the fentanyl drug.
 9      Q.    So what did that mean for the company? What was the
10      financial position of the company regarding Subsys at that
11      point?
12      A.    We were basically if John was going to fund the company,
13      we would survive. If he didn't, we would not survive. So we
14      were solely reliant on his investment and his potential
15      commitment to the company.
16      Q.    Were there investors in the company at the time?
17      A.    No.
18      Q.    Was there a private stock in the company at the time?
19      A.    Yes. It was commonplace always for him to give stock
20      options to the employees.
21      Q.    Okay. So you've got this financial position you've
22      described. What happens with regard to the stock?
23      A.    It was during a period where if people had exercised some
24      of their options they were technically shareholders at that
25      time.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 124 of 169
                                                                          124




 1                  In addition, there was a -- George Kottayil, who I
 2      mentioned was one of the original employees, he owned a large
 3      chunk of stock.
 4                  At that time period, John was refusing --
 5                  MS. WILKINSON: Objection to the narrative again,
 6      Your Honor. I need to talk to counsel.
 7                  THE COURT: Talk to counsel.
 8                  You just need to try and answer more succinctly.
 9      He can ask the next question if he wants to.
10                  MS. WILKINSON: Thank you, Your Honor. Thank you,
11      counsel.
12      BY MR. YEAGER:
13      Q.    Let me just walk you through this so we can move on.
14                  The second IPO fails. Describe Kapoor's
15      involvement in the day-to-day management of Insys following
16      the failure of the second IPO.
17      A.    He was always heavily involved, but it started to -- I
18      would say he was at the office about two to two and a half
19      days per week, which was more than prior to that because, of
20      course, if he's going to have to potentially invest millions
21      more dollars, he always wanted to know how the recruitment
22      and the trial was going, etc.
23      Q.    All right. Direct your attention to late 2010, early
24      2011. Can you describe the progress of the Phase 3 study of
25      Subsys.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 125 of 169
                                                                          125




 1      A.    So there were two aspects to the Phase 3 trial. One is
 2      efficacy, meaning is it working. And the other is the safety
 3      component.
 4                  We had finished the efficacy portion of the trial
 5      first. It was an outside company that handles all clinical
 6      trials, which is commonplace, and they emailed us letting us
 7      know that the results of the trial were in. So we set up a
 8      conference call at that time.
 9      Q.    All right. Just describe for us what is an end point
10      with regard to a Phase 3 study? Very basic, please.
11      A.    So in this instance, the efficacy part of the clinical
12      trial was going to prove --
13      Q.    Stop right there.
14                  What do you mean "the efficacy"? What does that
15      mean?
16      A.    Does it work.
17      Q.    Okay. Go ahead.
18      A.    So in this case, we are going to get the results of does
19      this product work in cancer patients at 30 minutes.
20      Q.    That's what's called the primary end point; is that
21      correct?
22      A.    That is the primary end point of our study, yes.
23      Q.    Were there additional end points, other things that were
24      being studied?
25      A.    Yes. There were secondary end points as well.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 126 of 169
                                                                          126




 1      Q.    What were those?
 2      A.    There was a 5-, 10-, and a 15-minute end point as well, I
 3      believe. There might have been a 20. There were at least
 4      three others testing if the drug worked earlier than the
 5      30 minutes.
 6      Q.    Describe the call with the Phase 3 study research
 7      company.
 8      A.    Sure. It was extremely positive. They didn't waste any
 9      time. John Kapoor, myself, Larry Dillaha, who was the chief
10      medical officer, and a couple of the scientists on the phone,
11      and they said congratulations, you hit your primary end
12      point.
13                  So we were obviously ecstatic because that's most
14      important. But they also said we also hit all of our other
15      end points showing that the product was working, giving
16      patients pain relief at 5, 10, and 15 minutes as well. So we
17      hit all of our secondary end points.
18      Q.    What does that mean for the position of the company?
19      What was the significance of that moment?
20      A.    The significance was at the time there were no other
21      products in this class that had proven that they could work
22      potentially in five minutes.
23      Q.    You got the Phase 3 results. What was of the company's
24      strategy after that?
25      A.    We still had to finish the safety trial. So we had to
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 127 of 169
                                                                          127




 1      spend there. But the strategy at that point was we needed to
 2      build up -- we needed to submit the new drug application, and
 3      then we needed to determine what John wanted to do with the
 4      company next.
 5      Q.    What's a new drug application?
 6      A.    So once you finish -- you have all your data from this
 7      expensive clinical trial that you have. You have to put it
 8      together, and you submit it to the FDA, and they review it
 9      for approval.
10                  In this instance, it was a 10-month review cycle.
11      So the FDA either had to tell us the drug was approved, not
12      approved, within 10 months or they can give you an extension
13      on the review.
14      Q.    And what happened?
15      A.    We received approval in early January 2012 after a
16      10-month review.
17      Q.    Okay. So what is the financial strategy with regard to
18      Insys at the time following the Phase 3 study results?
19      A.    We discussed an IPO again, to try that. But during that
20      time period there were also other competing fentanyl products
21      that had gotten to the market before us. So at this point,
22      we have -- potentially by the time we get approval, we have
23      four other products that we're going to compete with instead
24      of two, which we thought years ago when they thought of the
25      idea for the spray.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 128 of 169
                                                                          128




 1      Q.    So what did you do?
 2      A.    It wasn't what I did. John decided to keep the company
 3      afloat and continue to invest in the company. And he knew
 4      based on feedback from -- I heard him say to me that I'm
 5      going to have to fund this thing through its commercial
 6      launch.
 7      Q.    So what year is this?
 8      A.    This in 2011.
 9      Q.    And what did that mean as far as the drug was concerned?
10      When was the earliest time you could commercially launch the
11      drug?
12      A.    Technically we could have launched the drug the day after
13      we got approval, which was the first week of January 2012.
14      We waited until the end of March 2012 because we wanted to
15      wait for the -- the FDA was doing a new REMS program, so we
16      chose to wait until the REMS was in place before we launched
17      the product.
18      Q.    Okay. So I want to go back and I want to talk about 2012
19      and what happened at Insys.
20                  But before I do, what happened in -- was the
21      company -- did the company ever have a successful IPO?
22      A.    Yes, it did.
23      Q.    When did that happen?
24      A.    That happened in May of 2013.
25      Q.    When was the decision made to pursue the third IPO?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 129 of 169
                                                                          129




 1      A.    Right after the launch of the drug.
 2      Q.    And with regard to that -- you said it takes about a
 3      year; is that right?
 4      A.    Yes.
 5      Q.    What did Insys do in order to prepare for the third IPO
 6      in 2013?
 7      A.    We hired a new CFO and went back and found a new set of
 8      bankers to work with us as well.
 9      Q.    Let's talk about the IPO in 2013. When did you go
10      public?
11      A.    It was in May of 2013. I forget the exact date.
12      Q.    With regard to that, what was the initial -- what was the
13      suggested stock price for the IPO?
14      A.    We had a stock price on the cover, which is what you hope
15      to get investors to buy your shares at, in the high teens.
16      Q.    Did ultimately -- is that what the stock price was?
17      A.    No. The investors chose to invest in the company but
18      only at $8 per share.
19      Q.    What did that mean with regard to Dr. Kapoor?
20      A.    It was important because he had all the debt. He was the
21      sole investor, so he had all the debt on the company at that
22      time. But the banks made him agree that if he were to take
23      the company public that he would convert all of his debt into
24      the share price at that time. So by lowering the share
25      price, he was able to get more shares when his debt converted
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 130 of 169
                                                                          130




 1      into the share price.
 2      Q.    You said the IPO was in April or May?
 3      A.    May 2013.
 4      Q.    And what happened with regard to the IPO?
 5      A.    We raised the amount of money that we wanted to. We went
 6      public the next day, meaning our stock was trading to outside
 7      investors the following day. So in terms of taking it
 8      public, it was a successful offering because it was done at
 9      this point.
10                   MR. YEAGER: May I please have Exhibit 575 for the
11      witness and counsel.
12      Q.    This is a lengthy document, Mr. Babich. Do you recognize
13      it?
14      A.    Yes, I do.
15      Q.    What is it?
16      A.    It's a registration statement with the SEC that is a
17      normal document that you file when you're going public.
18      Q.    It's called an S1; is that correct?
19      A.    Yes.
20      Q.    What is the purpose of the document, if you know?
21      A.    The purpose of the document is for investors. It's a
22      disclosure document to potential investors where they can
23      read everything about the company.
24                   MR. YEAGER: I'd offer it.
25                   MS. WILKINSON: No objection.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 131 of 169
                                                                          131




 1                  THE COURT: Admitted.
 2                  (Government Exhibit No. 575 admitted.)
 3      BY MR. YEAGER:
 4      Q.    I direct your attention to page 4. Do you recognize
 5      this? Can you see that?
 6      A.    Now I can, yes.
 7      Q.    Okay. And what is this section?
 8      A.    This is called "Risks Associated With Our Business."
 9      It's the starting point. It's a summary of the risks for the
10      company, and the subsequent pages are going to be all the
11      risks for the company.
12      Q.    This is sort of a bullet point, and then after that
13      there's a lot more full some descriptions of the bullet
14      points; is that correct?
15      A.    That's correct.
16                  MR. YEAGER: I'd ask, Ms. Stein, if you could blow
17      up the second bullet point.
18      Q.    If you could read that out loud, Mr. Babich.
19      A.    "We are largely dependent on the commercial success of
20      our two approved products, Subsys and Dronabinol SG capsule.
21      If these products or any of our product candidates for which
22      we receive regulatory approval do not achieve broad market
23      acceptance or coverage by third-party payers, the revenues
24      that we generate from these products will be limited."
25      Q.    All right. So if we could go through it. If we could
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 132 of 169
                                                                          132




 1      highlight Subsys for a second.
 2                   Subsys is the fentanyl spray; is that right?
 3      A.    Yes.
 4      Q.    That's the drug you've had success, you've launched, it's
 5      been on the market for a year at this point; is that right?
 6      A.    That's right.
 7      Q.    What about the Dronabinol SG capsule? We haven't heard
 8      that drug described before. What is that?
 9      A.    That is the generic drug that we got approved. It stands
10      for soft gelatin capsule.
11      Q.    In terms of the value of the company, are these drugs
12      equals?
13      A.    No. 99 percent of our profits at the time of this S1
14      were from Subsys. We were barely making any money on the
15      generic capsule.
16      Q.    The next part, "If these products or any of our product
17      candidates for which we receive regulatory approval do not
18      achieve broad market acceptance."
19                   What is broad market acceptance? What does that
20      mean?
21      A.    If doctors don't write the drug. Because it's branded
22      drug, it needs to be written by physicians. So if the
23      doctors don't use it.
24      Q.    Mark acceptance is doctors have to write it; is that
25      right?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 133 of 169
                                                                          133




 1      A.     Yes.
 2      Q.     "Or coverage by third-party payers," what does that mean?
 3      A.     It means insurance companies have to pay for it.
 4                    MR. YEAGER: Ms. Stein, if we could go down 1, 2,
 5      3, 4 from the bottom there, "We face." There you go. Thank
 6      you.
 7      Q.     If you could read that, Mr. Babich.
 8      A.     "We face intense competition from both branded and
 9      generic products, and our operating results will suffer if we
10      fail to compete effectively."
11      Q.     What is that talking about?
12      A.     It's referring to the fact that we're competing with five
13      other products with Subsys. There's five other products on
14      the market. And also by this point there's at least two
15      generic products for the SG capsule as well.
16                    So there's competition out there. We don't have
17      the ability to go out and have the only fentanyl product on
18      the market.
19      Q.     And with regard to the competition on the market for
20      Subsys, the five products, one of them is the generic Actiq;
21      is that correct?
22      A.     Yes. But there's also a branded Actiq as well.
23      Q.     Of all those five, are they all equal? In terms of
24      competition, what is the major competition that you're facing
25      at the time?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 134 of 169
                                                                          134




 1      A.    Two-thirds of the scripts at this point are written for
 2      the generic Actiq, and approximately 30 percent are written
 3      for Fentora.
 4      Q.    So the two big fights are with the generic drug and with
 5      Fentora, the branded drug; is that right?
 6      A.    That's correct.
 7      Q.    Okay. Now, if we could go down to the second bullet from
 8      the bottom. Thank you. What is this risk?
 9      A.    It states that "Our level of indebtedness, which is
10      approximately $70.4 million as of March 31, 2013, could
11      adversely affect our ability to raise additional capital to
12      fund our operations."
13      Q.    The debt, who did Subsys owe the debt to?
14      A.    John Kapoor.
15      Q.    If we could go to the next page, please. At the top
16      there, right before recent financial results, our founder.
17      Can you do that?
18                  What is the last risk that you guys identify for
19      potential stock purchasers?
20      A.    "Our founder, executive chairman, and principal
21      stockholder can individually control our direction and
22      policies, and his interests may be adverse to the interests
23      of our stockholders."
24                  MR. YEAGER: May we please have defendant's
25      Exhibit 5620, please.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 135 of 169
                                                                          135




 1      Q.    Do you recognize this exhibit?
 2      A.    Yes, I do.
 3      Q.    I should say do you recognize the people depicted in this
 4      exhibit?
 5      A.    Yes, I to.
 6      Q.    Walk us through. Go left to right, top to bottom.
 7      A.    So this is the Insys board of directors at the time that
 8      the company went public.
 9                  MR. YEAGER: May this be published? I think it's
10      in.
11                  MS. WILKINSON: I think it's in.
12                  MR. YEAGER: I offer it, if it's not.
13                  THE COURT: Is it in? It's in. Go ahead.
14      A.    So Steve Meyer at the top left, he used to be the
15      controller of Baxter. He is an accounting expert. He was
16      brought on the board to be the accounting expert. Every
17      board of directors of a public company needs someone who is
18      extremely proficient in accounting. Steve was a board member
19      at Insys, and he was also a board member at Akorn, one of
20      John's other companies, John Kapoor.
21                  Pierre Lapalme is another board member. Pierre was
22      at one point he served on the board at Sciele Pharma and
23      eventually became the chairman of Sciele Pharma as well.
24                  Patrick Fourteau on the upper right, he was a
25      former board member and the CEO of Sciele Pharma.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 136 of 169
                                                                          136




 1                   Brian Tambi, on the bottom left, was someone that
 2      John had worked with at Lyphomed, which is one of his
 3      companies back in the '80s. And I really just knew Brian and
 4      John were very good friends. I don't know much about his
 5      history.
 6                   Ted Stanley was also a board member. He was also
 7      one of the scientific innovators of the drug Actiq, which was
 8      of the drug that we were trying to compete with as well. And
 9      then that's myself on the lower right.
10      BY MR. YEAGER:
11      Q.    This is the board as it existed, correct?
12      A.    At the time we went public, yes.
13      Q.    How did the board vote? How did a motion carry before
14      the board? How many people had to support it in order for it
15      to carry?
16      A.    Four, majority.
17      Q.    With regard to John Kapoor, he's depicted there, correct?
18      A.    Yes.
19      Q.    What was his role with the board?
20      A.    He was the executive chairman.
21      Q.    And describe his interaction with the board. What were
22      his responsibilities, his role with the board?
23                   MS. WILKINSON: Objection. Timeframe, foundation.
24                   THE COURT: Timeframe, please.
25      BY MR. YEAGER:
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 137 of 169
                                                                          137




 1      Q.    What's the timeframe with regard to -- are these people
 2      members of the board at the time of the IPO?
 3      A.    Yes, they are.
 4      Q.    That's what I'm talking about. So at the time of the IPO
 5      in 2013, just to be clear, these people are all members of
 6      the board of directors, correct?
 7      A.    Yes.
 8      Q.    What was John Kapoor's role with the board at that time?
 9      A.    With the board, all of these people he's had past history
10      with. Everyone knew that he owned greater than 60 percent of
11      the shares. So the board meetings were just to approve or
12      disapprove of whatever things he wanted to do with the
13      company.
14      Q.    What was your role with the board?
15      A.    My role with the board was supposed to be to give a
16      snapshot of the company on a quarterly basis and prepare my
17      team, the management team, to go in and present their slides.
18                   Most of the time I would start the meeting after
19      the executive chairman motioned for it to start. I would
20      talk for a couple of minutes, and then the rest of the
21      meeting John would give his vision and thoughts on the
22      company.
23      Q.    Who is the executive chairman?
24      A.    John Kapoor.
25      Q.    Now, in terms of your role on the board, were you CEO at
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 138 of 169
                                                                          138




 1      this point?
 2      A.    Yes, I was.
 3      Q.    When did you become CEO of Insys?
 4      A.    I believe it was in 2011.
 5      Q.    And what was your role as CEO of Insys as the drug
 6      launched?
 7      A.    As it launched, my job primarily was to help with the
 8      launch of the product, but really my efforts were more
 9      focused in on starting the IPO process again.
10      Q.    I want to come back and talk about the board a little bit
11      later, but right now -- you said that the stock launched in
12      2013, the IPO -- the final IPO, the third IPO was 2013,
13      correct?
14      A.    The successful one was.
15      Q.    By "successful," what do you mean?
16      A.    That we actually finally got investors to invest in the
17      company and we completed the transaction.
18      Q.    Describe the success of the stock after you went public.
19      A.    For the period of 2013, which was May until the end of
20      December, we were the number one IPO in the country, based on
21      more than 300 public companies that year.
22                  The stock was up over 400 percent, meaning if you
23      invested a thousand dollars in the company at that time, you
24      made a 400-plus percent return on your investment.
25      Q.    And with regard to -- what is market cap?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 139 of 169
                                                                          139




 1      A.    Market cap is just the value of the company. It's the
 2      number of shares that are out there in the company times the
 3      stock price.
 4      Q.    What was the market cap for Insys Therapeutics by the end
 5      of 2013?
 6      A.    It would have been north of a billion dollars.
 7      Q.    How did you get to that level of success in 2013? How
 8      did the company succeed to sell that much stock?
 9      A.    I'm sorry. Can you re-ask that?
10      Q.    Describe the financial success of the company prior to
11      launch. Prior to the IPO.
12      A.    So prior to the IPO, one of the reasons I believe was the
13      focus of the company was John wanted to show that we could be
14      profitable. So in Q1 in 2013 on less than $10 million of
15      revenue of Subsys, we were able to prove that we were
16      profitable.
17                  So when I went out and talked to Wall Street, I was
18      able to market the company and say this is the only money we
19      need, we're already profitable, and we're not going to take
20      on any more debt.
21      Q.    So you became profitable in just under a year, is that
22      correct, a year from launch of the drug? Is that right?
23      A.    Yes, we did.
24      Q.    How did you become profitable?
25      A.    Vast majority, 99.9 percent of it was from Subsys
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 140 of 169
                                                                          140




 1      revenue.
 2      Q.    And how did you gain so much success with Subsys revenue
 3      in that short period of time?
 4      A.    In 2013 --
 5      Q.    By 2013.
 6      A.    By 2013, it was we continued to spend more in speaker
 7      programs, and we continued to build out our commercial
 8      infrastructure.
 9      Q.    When you say you continued to spend more with regard to
10      your speaker programs, how did your speaker programs -- how
11      is it that you used your speaker programs to achieve success?
12      A.    We achieved some success with certain doctors by bribes.
13      Q.    All right. Earlier you said that you pled guilty to two
14      federal felonies; is that right?
15      A.    Yes.
16      Q.    And what were the felonies that you pled guilty to?
17      A.    The first one is conspiracy to commit mail and wire
18      fraud. And the second one is a count of mail fraud.
19      Q.    And with regard to the conspiracy to commit mail and wire
20      fraud, with whom did you plead guilty to conspiring with? In
21      other words, who did you conspire with in that particular
22      crime?
23      A.    It was all the co-conspirators listed in the case. In
24      addition, Matt Napoletano, Alec Burlakoff.
25      Q.    When you say "all the co-conspirators listed in the
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 141 of 169
                                                                          141




 1      case," who are you referring to?
 2      A.    John Kapoor, Sunrise Lee, Rich Simon, Joe Rowan, and Mike
 3      Gurry.
 4      Q.    And in addition to the defendants in this courtroom, who
 5      else?
 6      A.    Matt Napoletano and Alec Burlakoff.
 7      Q.    Anyone else?
 8      A.    No, I don't think so.
 9      Q.    I want to talk about the launch of the drug and the way
10      you came to use the speaker program. But before I do, I want
11      to talk a little bit more about the conspiracy charge that
12      you pled guilty to. Okay?
13                   So you talked about a conspiracy to bribe doctors.
14      Do you remember that?
15      A.    Yes.
16      Q.    There were two things listed there, conspiracy to bribe
17      doctors and what else did you do?
18      A.    Provide false and misleading statements to insurance
19      companies.
20      Q.    It talks about mail and wire fraud; is that correct?
21      A.    Yes.
22      Q.    With regard to the conspiracy, how is it that you -- let
23      me go back for a second.
24                   How is it that you conspired to provide false and
25      misleading information to insurers?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 142 of 169
                                                                          142




 1      A.    Because we used the telephone as a means to communicate
 2      with insure companies by providing false statements.
 3      Q.    How about the mail part of it? How did that play a role
 4      with regard to the felony that you pled guilty to, conspiracy
 5      to commit mail fraud?
 6      A.    When we paid physicians their honoraria or their speaking
 7      fees, we used the mail to mail checks to the doctors.
 8      Q.    In terms of "we," where did the money come from and the
 9      organizational structure necessary to provide the bribes to
10      the doctors and to defraud the insurers?
11      A.    Are you talking about the IPO or after the IPO?
12      Q.    I'm talking before and after the IPO.
13      A.    All the checks flew through -- the whole entity was Insys
14      Therapeutics, Insys pharma, that it ran through. I didn't
15      know if you were asking about who was funding it or not.
16      Q.    I'll get there in a second.
17                  The checks, the money that paid the doctors, the
18      bribes came and went through -- where did it come from? What
19      entity?
20      A.    Through Insys.
21      Q.    And with regard to that, what about the organizational
22      structure used to defraud insurers?
23      A.    That also came from Insys.
24      Q.    Who funded Insys at the time?
25      A.    What time?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 143 of 169
                                                                          143




 1      Q.    2012, before the IPO?
 2      A.    John Kapoor did.
 3      Q.    Directing your attention to 2011, you get the news that
 4      the drug has accomplished a Phase 3 success. How is it that
 5      you went about preparing to launch the drug in 2012? What
 6      did you do?
 7      A.    In 2011 is when we started to contemplate how we would
 8      launch this. Really the key factor from John's perspective
 9      was marketing is very important, and we happened to come
10      across the resume of Matt Napoletano.
11      Q.    So did you interview Matt Napoletano?
12      A.    Yes. Both John and I did interview Matt.
13      Q.    And what happened after the interview?
14      A.    We offered him the position of vice president of
15      marketing.
16      Q.    Describe the interview with Matt Napoletano and John
17      Kapoor and you.
18      A.    It was commonplace for us to interview the people
19      separately and then convene at the end of an interview
20      process.
21                  I was impressed with Matt because he used to work
22      on Fentora, which was a drug that we were trying to compete
23      with. And he called it the Fentora playbook. He knew
24      exactly what we needed to do, what doctors we needed to
25      target, and all the strategies involved with marketing that
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 144 of 169
                                                                          144




 1      we needed to potentially use to be successful.
 2      Q.    All right. And so he was hired?
 3      A.    Yes, he was.
 4      Q.    And what was the title that he received?
 5      A.    I believe it was the VP, vice president of marketing.
 6      Q.    What did you do with regard to sales?
 7      A.    We hired Matt first and then eventually we came across
 8      the resume again. I don't recall who knew him, but there was
 9      a gentleman by the name of Shawn Simon who we originally
10      brought on as our first vice president of sales.
11      Q.    Did you hire in-house counsel, general counsel?
12      A.    We did not.
13      Q.    Did you hire in-house compliance officer?
14      A.    We did not.
15      Q.    Why not?
16      A.    Because John's business philosophy was to not hire people
17      unless you, in his view he really needed them. He was still
18      writing the checks for the company at this time. He wanted
19      to keep it a very low-cost model.
20                  Matt was concerned when he interviewed because he
21      had a list of things that we needed. He was shocked that we
22      weren't going to hire an attorney as chief counsel and also
23      shocked that we weren't going to hire a compliance officer at
24      the time.
25                  But once John made a decision that he wasn't going
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 145 of 169
                                                                          145




 1      to do it, my job was always to train the people under me that
 2      you really don't want to push back because once he makes up
 3      his mind, the decision is done.
 4                  MR. YEAGER: May I please have Exhibit 481. I
 5      think it's in evidence.
 6      Q.    Mr. Babich, do you recognize Exhibit 481?
 7      A.    Yes, I do.
 8      Q.    What is that?
 9      A.    It is part of our package insert label for Subsys.
10      Q.    And how did this come to be -- how did you go about
11      building a label?
12      A.    The FDA, when they approve your drug, you have what's
13      called label negotiation before approval. It's a time period
14      of 30 or 60 days where you basically negotiate with the FDA
15      of what your label is going to look like. And it lists all
16      the risks and all the information about a drug that a patient
17      and a doctor should read before taking.
18      Q.    You mentioned a primary end point. Is that in the label?
19      A.    The primary end point of 30 minutes, yes.
20      Q.    Are there secondary end points in the label?
21      A.    Not that I'm aware of.
22      Q.    And with regard to that, why not?
23                  MS. WILKINSON: Objection. Foundation.
24                  THE COURT: Lay a better foundation, please.
25      BY MR. YEAGER:
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 146 of 169
                                                                          146




 1      Q.    Are you familiar with the label?
 2      A.    Yes.
 3      Q.    Did you discuss strategy with regard to the label? Were
 4      you involved in the creation of the label?
 5      A.    Yes. I was on the calls with the FDA as we discussed the
 6      label.
 7      Q.    Why does the label not have secondary end points?
 8      A.    The FDA would not allow it.
 9      Q.    Why not?
10      A.    Because my recollection of the phone call was that they
11      did not want us to --
12                   MS. WILKINSON: Objection. Hearsay, Your Honor.
13                   MR. YEAGER: Goes to state of mind, Your Honor.
14                   MS. WILKINSON: That wasn't -- the question wasn't
15      about his state of mind, Your Honor. It was about what was
16      in the label and why.
17                   THE COURT: Sustained.
18      BY MR. YEAGER:
19      Q.    In any event, are the secondary end points in the label,
20      Mr. Babich?
21      A.    No.
22      Q.    So you've hired now the VP of marketing, the VP of sales,
23      and you've got a label. You're working on the label,
24      correct? This is 2011?
25      A.    Yes.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 147 of 169
                                                                          147




 1      Q.    How do you formulate a marketing strategy prior to the
 2      launch?
 3      A.    We for the most part used Matt Napoletano's playbook of
 4      what to do. And one of the key things we had to do was
 5      determine the size of the sales force as well.
 6                   So the other person that I didn't mention that was
 7      hired that was important was Xun Yu. He was an analyst that
 8      would crunch all the data and put forth the number of reps he
 9      thought we needed to hire as well.
10      Q.    Okay. So let's talk about the marketing strategy. You
11      have say Matt Napoletano had a playbook; is that right?
12      A.    Yes.
13      Q.    What does that mean?
14      A.    Matt's not very short-winded. He loved to have hundreds
15      and hundreds of pages in front of him. It was really just
16      his strategy of what he needed -- his wish list for how he
17      would market this drug effectively.
18      Q.    Did anyone else participate in approving the strategy?
19      A.    Yes.
20      Q.    Who?
21      A.    John Kapoor and myself.
22      Q.    And what was the marketing strategy of Subsys as you
23      entered 2012?
24      A.    It was to start to get the thought leaders on board, the
25      high writers of Fentora and Actiq. We needed to get them in
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 148 of 169
                                                                          148




 1      the room and talk about the product attributes of Subsys.
 2      Q.    Did that happen?
 3      A.    Yes. There was a small meeting eventually.
 4      Q.    What about the speaker program, Mr. Babich? Was there an
 5      idea for a speaker program at the time?
 6      A.    Yes. Matt had mentioned speaker programs prior to the
 7      launch, that he would like to have a budget for speaker
 8      programs.
 9      Q.    And was that approved by John Kapoor?
10      A.    At the time, it was not.
11      Q.    Why not?
12      A.    It was too expensive, is one thing. It was a
13      multimillion dollar endeavor at that point, and he wanted to
14      launch the drug without speaker programs.
15      Q.    Was the benefit of a speaker program, was it discussed
16      with Mr. Kapoor?
17      A.    Yes, it was.
18      Q.    Can you describe that for us, please.
19                   MS. WILKINSON: Objection. Time and foundation.
20      BY MR. YEAGER:
21      Q.    We're in 2011, correct?
22      A.    Yes.
23      Q.    Before launch, correct?
24      A.    Yes.
25      Q.    Go ahead.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 149 of 169
                                                                          149




 1      A.    Matt would talk about speaker programs and what they were
 2      used for. And he described that they were used to have a
 3      doctor speak to an audience of peers and basically promote
 4      the product on behalf of the company.
 5                  And then that really wasn't making a lot of
 6      headway. Matt had to talk about the speaker programs
 7      multiple times, and eventually Matt would just come out and
 8      say, John, it's a way to pay the doctors who are speaking for
 9      the product.
10      Q.    What happened after that?
11      A.    When after that? I'm sorry.
12      Q.    When was that conversation where Matt said to John Kapoor
13      and you, it's really a way of paying the doctors?
14      A.    That happened a couple of times. It happened once I
15      recall before 2012, before the launch. And then it also
16      happened numerous times after the launch as well.
17      Q.    So we get to 2012. The drug's approved when?
18      A.    The drug was approved the first week of January 2012.
19      Q.    And when does the drug launch? In other words, when do
20      you start selling it nationally?
21      A.    The last week of March 2012, so two and a half months
22      later.
23      Q.    At this time had John Kapoor committed to using a speaker
24      program?
25      A.    He did not, no.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 150 of 169
                                                                          150




 1      Q.    Did you use consultants at this time, advisory boards?
 2      A.    Yes, we did.
 3      Q.    I think you were referencing this earlier. Describe that
 4      for the jury, please.
 5      A.    So in Matt's efforts to get John to use speaker programs,
 6      Matt knew he needed to get Subsys out into an audience. So
 7      there was a small what is called an ad board, approximately
 8      eight physicians that took place before the launch of the
 9      drug.
10                  These physicians were flown to Arizona and spent
11      the weekend in Arizona. Matt, John, myself spoke to them,
12      introduced the company, the product. Matt talked to them for
13      about five hours about all the aspects of the product itself
14      in order to get their feedback on the product.
15                  The eight doctors that were there were what we knew
16      were the majority of which were the decile 9's and 10's, the
17      large writers of Actiq and Fentora.
18                  And as Matt would tell us, it looks like we're
19      trying to tell them about the product, but really what I'm
20      doing is I'm selling the crap out of the product already and
21      we haven't even launched.
22      Q.    So did Kapoor commit to the speaker program at that
23      point?
24      A.    No, he did not.
25      Q.    Did he say yes or no?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 151 of 169
                                                                          151




 1      A.    It was just a we'll see. Let's launch the drug first and
 2      we'll see.
 3      Q.    What about the Insys sales strategy? We talked about the
 4      marketing strategy. As the drug is launching in 2012, what
 5      is the sales strategy associated with the drug?
 6      A.    So we were told to use the same sales strategy that he
 7      used at Alliant Pharmaceuticals and Sciele, which he called
 8      the low-cost model. The low-cost model is hiring people at
 9      low base salaries, compared to what normal pharmaceutical
10      reps make, and unlimited upside bonuses potential.
11      Q.    What was the starting salary of a sales rep at Insys
12      Therapeutics in the spring of 2012?
13      A.    The majority of them started at a $40,000 base salary.
14      There was rare exceptions of people that got a little bit
15      higher than that.
16      Q.    What about bonus? Was there a bonus offered?
17      A.    It was uncapped bonus. They could earn an uncapped
18      amount.
19      Q.    What does that mean, uncapped?
20      A.    If they sold a tremendous amount of product, whatever the
21      commission plan for it was that quarter, we would cut them a
22      check for that amount.
23      Q.    Some companies place a cap. In other words, you could
24      make a bonus for a certain amount of money and then you could
25      get no more, correct?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 152 of 169
                                                                          152




 1                  MR. TYRRELL: Objection. Foundation.
 2                  THE COURT: Sustained.
 3      BY MR. YEAGER:
 4      Q.    Are you familiar with how other companies set up sales
 5      bonuses for their sales force?
 6      A.    Yes, I am.
 7      Q.    What is the standard industry practice with regard to
 8      sales reps?
 9                  MR. TYRRELL: Objection. Familiarity is not a
10      foundation. We have to know how he knows.
11      BY MR. YEAGER:
12      Q.    How do you know?
13      A.    Because I managed a lot of pharmaceutical stocks owned by
14      John Kapoor.
15      Q.    Okay. Can you tell us what the bonus was? What a cap
16      bonus was? Strike that.
17                  Go back to talk about the other companies in the
18      industry. Did they use cap bonuses?
19      A.    The majority of them that I'm familiar with did, yes.
20      Q.    But Insys did not, correct?
21      A.    We did not.
22      Q.    Why not?
23      A.    That was John's philosophy. It was an "eat what you
24      kill" philosophy. If you sell a lot, you make a lot.
25      Q.    In terms of building the company up prior to launch, what
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 153 of 169
                                                                          153




 1      amount of personnel did you have to hire?
 2      A.    The people that were hired before the launch, I would say
 3      approximately 55 people.
 4      Q.    And what role did John Kapoor play in hiring decisions at
 5      Insys Therapeutics?
 6      A.    He hired Matt. He hired Shawn Simon, who I mentioned,
 7      and he also interviewed and hired all five of the original
 8      managers as well.
 9      Q.    When did the drug launch?
10      A.    The last week of March 2013.
11      Q.    And how was the drug launched?
12      A.    Can you be more specific?
13      Q.    Was there a meeting in which the drug launched?
14      A.    Yes. So it was a meeting in Scottsdale, Arizona. It was
15      a one-week face-to-face meeting. We brought in all the sales
16      reps, the managers, and obviously us as the management team
17      was there as well.
18      Q.    Just to be clear, who was the management team at the
19      time? Just walk through each of the positions.
20      A.    John Kapoor, executive chairman; myself, chief executive
21      officer; Larry Dillaha, chief medical officer; Shawn Simon,
22      VP of sales; and Matt Napoletano, VP of marketing.
23      Q.    Describe the first day of the launch training.
24      A.    The first day was supposed to be -- we were supposed to
25      get a lot more in. Myself and John Kapoor gave brief
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 154 of 169
                                                                          154




 1      introductions to the companies and what we envisioned the
 2      company to do. Matt talked for about another six hours, so
 3      he kind of ruined day one and screwed up the schedule for the
 4      week. But we got our key messages out that we wanted to that
 5      day. The management team, myself and Matt, felt good about
 6      day one.
 7      Q.    What happened on day two?
 8      A.    I was awoken with a phone call from John Kapoor very
 9      early in the morning on Tuesday morning. He was very upset
10      with how day one went. He told me that our messaging was
11      fucking terrible. Excuse my language. He told me that we
12      have no idea what we're doing and he's going to be at the
13      hotel very soon, so make sure everyone's there.
14      Q.    So what did you do after the call?
15      A.    Woke up and called Matt Napoletano, Shawn Simon, and
16      Larry and said hurry up and get dressed, John's coming in,
17      and we'll meet in this particular room in the hotel.
18      Q.    Describe the meeting, for the jury, please.
19      A.    I had already prewarned them that John was coming in
20      extremely angry.
21                  And Matt was particularly took offense to it
22      because the only thing -- the main thing I heard on the phone
23      from John was our marketing message is terrible. And Matt
24      put a lot of work into the marketing message. So Matt, I had
25      to calm him down as well.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 155 of 169
                                                                          155




 1                   And so they at least knew beforehand that John was
 2      coming in extremely angry.
 3      Q.    Let's talk about it. What was the marketing message that
 4      Matt Napoletano had trained the sales force for?
 5      A.    So the majority of our sales reps at this time had never
 6      called on a physician before. So one of the things that Matt
 7      preached was, especially since we're launching a new drug,
 8      when you walk into the doctor's office, introduce Subsys and
 9      state what it's indicated for. Which you should say, Doc, I
10      have a new drug, Subsys, we just launched today. It's
11      indicated for the treatment of breakthrough pain and
12      opioid-tolerant cancer patients.
13      Q.    And what was John Kapoor's message? What did he want the
14      message to be?
15      A.    He wanted to tell the reps that we have the same
16      indication as Actiq and Fentora.
17      Q.    Did his message involve of the discussion of cancer?
18      A.    No.
19      Q.    Did he ask for anything else to be part of the message?
20      A.    Yes. He didn't feel that we were talking about the
21      five-minute onset of action enough.
22      Q.    And was that discussed?
23      A.    At that meeting that morning?
24      Q.    Yes.
25      A.    Yes, it was.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 156 of 169
                                                                          156




 1      Q.    Describe the conversation.
 2      A.    One of Matt's other messages was stating your primary end
 3      point after you have introduce the product and state the
 4      indication, you are to talk about what you did in the Phase 3
 5      trial, meaning you talk about the primary end point.
 6                  So you should state in the primary end point we saw
 7      statistically significant pain relief at 30 minutes. In
 8      addition -- and you could talk -- there is a graph in the
 9      package insert for Subsys, and Matt said you could refer the
10      doctor to the graph about anything else.
11                  And John wanted to only talk about -- he wanted to
12      stress the five-minute onset of action, and he wanted us to
13      go buy those -- I forget the fancy name for them, but the
14      sand hourglass, and he wanted reps to have a five-minute sand
15      hourglass and just walk into a doctor's office and put that
16      on their desk to emphasize how quickly the drug works.
17      Q.    With regard to that, is that the message that was
18      conveyed that day?
19      A.    Part of that message was conveyed that day because our
20      goal -- after John left the meeting, Matt was distraught.
21      And obviously Shawn, who had been in the pharmaceutical arena
22      for 15-plus years, basically said we can't do this.
23                  MS. WILKINSON: Objection. Excuse me one second.
24      BY MR. YEAGER:
25      Q.    Not what Shawn Simon said. With regard to the
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 157 of 169
                                                                          157




 1      conversation, did you convey anything? Did you speak to the
 2      sales reps that day?
 3      A.    I'm sure I spoke to them that day. I don't know if an
 4      organized setting or not, but I talked to them of course.
 5      Q.    In any event, what happened after the launch? Was the
 6      drug successful?
 7      A.    There were two sides of it. Matt, who had launched drugs
 8      before, he would always show me the trajectory of the launch
 9      and told me he was very excited about the launch. And John
10      Kapoor called it the worst fucking launch in pharmaceutical
11      history he's ever seen.
12                  MR. YEAGER: So if we could have Exhibit 290 up,
13      please.
14      Q.    Mr. Babich, this exhibit is in evidence. Do you
15      recognize it?
16      A.    Yes, I do.
17      Q.    What is it?
18      A.    It's a PowerPoint that was used at our February 5, 2013,
19      board of directors meeting.
20                  MR. YEAGER: May I please have page 11, Ms. Stein.
21      Q.    Do you recognize this particular page, Mr. Babich?
22      A.    Yes, I do.
23      Q.    What are we looking at?
24      A.    This is a month-by-month representation of the sales of
25      Subsys. The first one is March -- on the far left is March,
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 158 of 169
                                                                          158




 1      and on the far right is December of 2012. So it illustrates
 2      how the drug was selling throughout the year of 2012.
 3      Q.    This is the drug sales and net revenue during the first
 4      year that it was on the market; is that correct?
 5      A.    Yes, it is.
 6      Q.    All right. So there was debate between Kapoor and
 7      Napoletano, you said?
 8      A.    Yes, there was.
 9      Q.    You said that John Kapoor was unhappy with the sales. He
10      described it as a bad launch; is that correct? Those weren't
11      your words, but essentially that's what he said, correct?
12      A.    Yes.
13      Q.    Did he explain why?
14      A.    Yes. Because we were seeing when a patient started on
15      the drug the majority of them weren't coming back to get
16      refilled on the drug. That was the main issue.
17      Q.    I'm sorry. I couldn't hear you. Majority what?
18      A.    The majority of patients that were starting on the drug
19      for the first couple of months would get their initial script
20      for the first month and they wouldn't return for their drug
21      the second or third month. They wouldn't stay on Subsys.
22      Q.    Was this a concern of John Kapoor's?
23      A.    Yes.
24      Q.    And describe that. What did he say about it?
25      A.    He said it was the most important problem in the company
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 159 of 169
                                                                          159




 1      at the time.
 2      Q.    Did you have an understanding -- strike that.
 3                   Describe your understanding at the time of why that
 4      was happening. Why were patients not coming back to the
 5      drug.
 6      A.    At the time, I didn't have an opinion. I had data
 7      because we had the REMS data which is real-time data. Matt
 8      was telling me it was normal because if the drug, for
 9      example, isn't getting approved by insurance, the patient is
10      not going to come back and take the drug.
11                   So my opinions were those of those around me
12      telling me. I've never launched a pharmaceutical drug in my
13      life at this time.
14      Q.    Did John Kapoor express his opinion as to why the drug
15      was not succeeding, why patients were not coming back to the
16      drug?
17      A.    Yes.
18      Q.    What did he say?
19      A.    Because they're starting on too low of a dose.
20      Q.    Was there concern about the sales force?
21      A.    Can you be more specific?
22      Q.    Well, directing your attention to the top of the graph.
23      Do you see the big box there, Insys speaker programs?
24      A.    Yes.
25      Q.    Number two. Do you see number two there?
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 160 of 169
                                                                          160




 1      A.     Yes, I do.
 2      Q.     Are you familiar with what that means? First of all, if
 3      you could read it and tell us what does it mean.
 4      A.     Sales force leadership changes.
 5      Q.     Were there leadership changes made during the spring and
 6      summer of 2012?
 7      A.     Yes. John fired Shawn Simon, the VP of sales, or had me
 8      fire Shawn Simon, the VP of sales.
 9      Q.     Why? Why was Shawn Simon fired?
10      A.     He just said he didn't want to work with him anymore,
11      he's not the guy for the job, and get rid of him.
12      Q.     Who is Alec Burlakoff?
13      A.     Alec Burlakoff, the first time I heard his name, was back
14      in 2011, where Matt had talked about potentially bringing him
15      on as a manager for the company for Subsys.
16      Q.     If we could go back for a second. You talk about -- what
17      is John Kapoor's involvement after the drug launched? How
18      frequently did you see him? How frequently did you work with
19      him?
20      A.     Post launch -- prior to the launch it was two to two and
21      a half days per week in the office. After the launch, it was
22      four days per week. Usually it was 8:00 or 8:30 start and
23      would leave around 12:00 or 1:00.
24                  On the days that he wasn't there, it was a
25      regularly scheduled conference call. He would join in from
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 161 of 169
                                                                          161




 1      whatever location he was in. He used to call me, you know,
 2      three or four times per day. After launch, he would call me
 3      six or seven times a day from morning until night.
 4      Q.    And with regard to meetings, are you familiar with
 5      something called the 8:30 call?
 6      A.    Yes, I am.
 7      Q.    And what is that?
 8      A.    The 8:30 call was a sales and marketing meeting. What is
 9      unique about Subsys is -- and no other product that I was
10      aware of ever had this -- is we would actually get a
11      spreadsheet from the company that administered the REMS, and
12      it would give us a list of all the scripts written the day
13      before, what doctor wrote the scripts, what pharmacy the
14      patient picked them up, and the strength.
15                  And it also had a code, a 10-number code next to
16      it. So our sales operations team to make that code into a
17      real patient we knew. Because if they got refilled the next
18      month, we could tell that patient got the drug again because
19      we had the patient identification number.
20      Q.    So that ten digit number you're calling a patient
21      identification number, it's a way of tracking individual
22      patients. It's assigned to individual patients?
23      A.    Absolutely.
24      Q.    This is an obvious question. How did you determine, in
25      terms of metrics, what success was at the time? How did you
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 162 of 169
                                                                          162




 1      go about figuring out whether or not Subsys was succeeding?
 2      A.    From the revenue. Everything came down to money. How
 3      much money was coming in. If a patient went on a higher
 4      dose, that higher dose cost more money. So each patient to
 5      us was a business relation, how much is that patient going to
 6      bring?
 7      Q.    With regard to the 8:30 call, describe how it worked.
 8      Who attended. Where was it? What happened?
 9                  MR. TYRRELL: Objection. Time.
10                  MS. WILKINSON: Objection to time. We're talking
11      about years.
12                  THE COURT: Timeframe, please.
13      BY MR. YEAGER:
14      Q.    Directing your attention after the launch of the drug in
15      2012, who was present during the 8:30 call?
16      A.    In 2012, it would have been Matt Napoletano, John Kapoor,
17      myself, Xun Yu. I don't recall Mike Gurry's start date, but
18      eventually he would be involved in the 8:30 calls. And
19      depending on who our VP of sales was at the time, either
20      Shawn Simon or Alec Burlakoff.
21      Q.    In terms of the meeting, how did it work? You started
22      talking about the REMS data. How was it used?
23      A.    Xun Yu, who was our data person, would take this dump of
24      data and put it into a very easy-to-read format, and it would
25      list off all the highlights of the day. And at this point
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 163 of 169
                                                                          163




 1      we're only getting 60 to 100 prescriptions per day, so it was
 2      very easy for all of us to recognize what doctor wrote a
 3      script. You'd see a doctor's name pop up more and more.
 4                  So it was a mechanism that we used to learn who the
 5      top writers were, what strength they were using, and really
 6      what the doctor's trends were.
 7                  So it was an open discussion from the team about
 8      what we saw on the day before's scripts, and then we could
 9      strategize what we would do that day and going forward.
10      Q.    Describe your actions. If there was evidence of a
11      patient coming off or patients coming off, how was it dealt
12      with during this time?
13      A.    So since we can identify what dose that patient was on,
14      we started to dig into what is causing this significant
15      drop-off rate. And Xun would run this data and show that a
16      lot of our patients who were starting at the low dose,
17      100 micrograms, sometimes 200, had more of a falloff rate
18      than if the doctor started them at a higher dose of the drug.
19      Q.    So with regard to the 8:30 call, were there other type of
20      management meetings that occurred on a regular basis?
21      A.    There was another sales management meeting that always
22      took place on Fridays, usually around 11:00 a.m. That
23      involved the same people except we expanded that call to
24      include some different areas of commercial, Dion Reimer, who
25      handled our trade and distribution. And sometimes if medical
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 164 of 169
                                                                          164




 1      needed to be involved, Larry Dillaha would join those calls.
 2                  Primarily it was another summary of the sales. And
 3      at the time in 2012, John asked Patrick Fourteau to join
 4      those calls on Fridays as well.
 5      Q.    So those were the Friday management call; is that right?
 6      A.    Those are the Friday sales management calls.
 7                  And then we also had a management team meeting as
 8      well. That was the same commercial team, including John
 9      Kapoor and the other business heads. We had a lot of
10      meetings.
11      Q.    Okay. Alec Burlakoff. We started to talk about him. I
12      got ahead of myself.
13                  Who is Alec Burlakoff?
14      A.    Alec was originally a sales manager for us in the
15      Southeast in late summer of 2012, and he eventually became
16      our vice president of sales.
17                  MR. YEAGER: May I please have Exhibit No. 164 for
18      the witness, please.
19      Q.    Do you recognize this email, sir?
20      A.    Yes, I do.
21                  MR. YEAGER: I'd offer it.
22                  MS. WILKINSON: I don't think you gave it to us.
23                  MR. TYRRELL: We don't have a copy of that.
24                  MR. YEAGER: Ms. Folan, is 164 in?
25                  THE CLERK: No.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 165 of 169
                                                                          165




 1                  MR. YEAGER: I thought it was. One moment, Your
 2      Honor.
 3                  THE COURT: Do you have any objection?
 4                  MS. WILKINSON: Not from me, Your Honor.
 5                  THE COURT: Anybody else?
 6                  MR. TYRRELL: None from me, Your Honor.
 7                  MR. KENDALL: No.
 8                  THE COURT: It's admitted.
 9                  MS. WILKINSON: Your Honor, based on Mr. Yeager's
10      representation, he wants to put in the email and the resume.
11      I don't have any objection to that. That all together has
12      the email and the resume.
13                  MS. MINER: It's all 164?
14                  MS. WILKINSON: You're not offering 164 anymore?
15                  MR. YEAGER: No.
16                  MS. WILKINSON: Just 165 because it has both
17      documents.
18                  THE COURT: 164 is not admitted. It's not being
19      offered. 165 is being offered. Anyone have any objection to
20      its admission?
21                  MS. MINER: No. It.
22                  MR. TYRRELL: Your Honor, I'm sorry. I don't mean
23      to be difficult. I would like an opportunity to look at the
24      document.
25                  THE COURT: We can recess for the day.
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 166 of 169
                                                                          166




 1                  MR. TYRRELL: I have no objection, having looked at
 2      it now.
 3                  THE COURT: You have no objection?
 4                  MR. TYRRELL: I just wanted to look at it.
 5                  THE COURT: That's fine. I'm happy to recess for
 6      the day now.
 7                  MR. YEAGER: That's fine, Your Honor. Whatever you
 8      think is best.
 9                  THE COURT: Why don't we recess. We'll see you at
10      9:00 tomorrow morning. Keep an open mind. Don't talk to
11      anybody about the case, and no homework. No independent
12      research.
13                  THE CLERK: All rise for the jury.
14                  (The jury exits the courtroom.)
15                  (Government Exhibit No. 165 admitted.)
16                  THE COURT: We'll see everyone at 9:00 tomorrow.
17                  MR. LAZARUS: Just with respect to the sidebar
18      regarding the cooperation agreement, can I provide three
19      citations to the Court?
20                  THE COURT: Yes. All right. I'll see everyone
21      tomorrow.
22                  (Court recessed at 12:57 p.m.)
23

24

25
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 167 of 169
                                                                          167




 1                              - - - - - - - - - - - -
 2                                   CERTIFICATION
 3

 4                  I certify that the foregoing is a correct
 5      transcript of the record of proceedings in the above-entitled
 6      matter to the best of my skill and ability.
 7

 8

 9

10      /s/ Joan M. Daly                      February 12, 2019
11      ______________________                ____________________
12      Joan M. Daly, RMR, CRR                Date
        Official Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 168 of 169
                                                                             168




 1                                INDEX OF WITNESSES
 2      WITNESS                                                           PAGE
 3
        HEATHER ALFONSO
 4
           Cross Examination (resumed) by Mr. Stojilkovic......            13
 5         Cross Examination by Mr. Tyrrell....................            60
           Redirect Examination by Mr. Lazarus.................            64
 6         Recross-Examination by Mr. Stojilkovic..............            79
           Cross Examination by Ms. Miner......................            81
 7         Redirect Examination by Mr. Lazarus.................            82
 8
        MICHAEL BABICH
 9
           Direct Examination by Mr. Yeager....................            84
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:16-cr-10343-ADB Document 897 Filed 07/24/19 Page 169 of 169
                                                                          169




 1                                  E X H I B I T S
 2
                  Defendant Exhibit                       Received
 3
                     6000       .....................            26
 4
                     6003       .....................            37
 5
                     6020       .....................            17
 6
                     6026       .....................            23
 7
                     6027       .....................            22
 8

 9

10

11                Government Exhibit                      Received
12                   165        .....................           166
13                   575        .....................           131
14

15

16

17

18

19

20

21

22

23

24

25
